Case: 13-10839    Date Filed: 09/10/2014   Page: 1 of 84


                                                                     [PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                    Nos. 13-10839; 13-12901; 13-14302
                       ________________________

                 D.C. Docket Nos. 3:09-cv-10000-TJC-JBT,

                           3:09-cv-10000-WGY-JBT



In Re: ENGLE CASES
________________________________________________________

4432 INDIVIDUAL TOBACCO PLAINTIFFS,

                                                           Plaintiff - Appellant,

                                  versus

VARIOUS TOBACCO COMPANIES,
LIGGETT GROUP, LLC,
VECTOR GROUP, LTD.,

                                                        Defendants - Appellees.

                           ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (September 10, 2014)
                Case: 13-10839        Date Filed: 09/10/2014        Page: 2 of 84


Before ED CARNES, Chief Judge, TJOFLAT and SILER, ∗ Circuit Judges.

TJOFLAT, Circuit Judge:

       These consolidated appeals are yet another chapter in the ongoing tobacco

litigation that began as a class action in Florida courts more than two decades ago

and has since swollen the federal docket with thousands of individual cases.

Today we are asked to decide the fate of 588 personal injury cases filed on behalf

of purportedly living cigarette smokers who, as it turns out, were dead at the time

of filing (a group we shall call the “predeceased plaintiffs”), 160 loss of

consortium cases filed on behalf of spouses and children 1 of these predeceased

plaintiffs, and two wrongful death cases filed more than two years after the

decedent-smoker’s death. These cases all suffered from various patent defects. As

any lawyer worth his salt knows, a dead person cannot maintain a personal injury

claim; under Florida law, a loss of consortium claim is “derivative in nature and

wholly dependent on [the injured party’s] ability to recover,” Faulkner v. Allstate

Ins. Co., 367 So. 2d 214, 217 (Fla. 1979);2 and claims brought pursuant to the



       ∗
         Hon. Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
       1
          In addition to spouses, Florida law authorizes a loss of consortium claim by dependent,
unmarried children. See Fla. Stat. § 768.0415. For ease of discussion, we will refer to
consortium claimants as the smokers’ spouses throughout this opinion, since that is most often
the case.
       2
        Where an injured party dies as a result of his or her injuries, the Florida Wrongful Death
Act provides for recovery of the survivors’ consortium damages through a wrongful death claim


                                                     2
                Case: 13-10839        Date Filed: 09/10/2014       Page: 3 of 84


Florida Wrongful Death Act are subject to a two-year limitations period, Fla. Stat.

§ 95.11(4)(d). Plaintiffs’ counsel sought leave from the District Court to amend

the complaints in these cases to fix these defects. For reasons we will discuss in

detail, the District Court denied those requests and accordingly dismissed these

cases. 3

       Despite the thousands of pages of briefing to the District Court and to this

court, the root of the problem in all these cases is simple. Back in 2008, when

these cases were originally filed, the law firm that brought them didn’t have the

time or resources required to fully investigate all the complaints (the firm in

question filed claims on behalf of over 4,000 individuals). As a result, problem

after problem cropped up once the District Court started going through the

inventory of cases: there were personal injury claims filed on behalf of deceased

smokers, wrongful death claims filed by “survivors” of smokers who were still

living, cases filed as a result of “clerical errors,” multiple cases filed for the same



filed by the personal representative of the decedent’s estate. See Fla. Stat. § 768.21; Capone v.
Philip Morris USA, Inc., 116 So. 3d 363, 375–76 (Fla. 2013).
       3
           The District Court’s dismissals were pursuant to the defendants’ joint motions to
dismiss. We review three orders in these appeals: (1) Order dated January 22, 2013, dismissing
521 personal injury cases brought on behalf of predeceased smokers and 132 loss of consortium
cases brought on behalf of family members of these predeceased plaintiffs, Doc. 925; (2) Order
dated June 17, 2013, dismissing 67 more personal injury cases brought on behalf of predeceased
plaintiffs, 3 derivative consortium cases, and 2 wrongful death cases filed after expiration of the
limitations period, Doc. 1101; and (3) Memorandum and Order dated August 16, 2013,
dismissing 37 more loss of consortium cases associated with predeceased plaintiffs’ personal
injury cases—only 25 of which were contested, Doc. 1130.


                                                     3
               Case: 13-10839       Date Filed: 09/10/2014      Page: 4 of 84


person, cases filed for people the law firm had no contact with, claims that had

already been adjudicated by another court, cases filed for people who didn’t want

to pursue a lawsuit, and claims filed long after the relevant limitations period had

run. Over and over, plaintiffs’ counsel explained that these problems were the

result of the unique logistical difficulties involved in managing so many individual

lawsuits. And over and over the District Court reminded counsel that a lawyer’s

responsibilities to the court are not diluted even by an ocean of claims.

       The defects that led to today’s consolidated appeals all stem from counsel’s

failure to obtain accurate information regarding whether or when certain smokers

died. The problems came to light in early 2012—four years after the cases were

filed—after the court ordered that each plaintiff submit answers to a basic

questionnaire that asked, among other things, if the smoker whose injuries or death

formed the basis for the lawsuit was alive and, if not, when he or she died. Once

the completed questionnaires revealed that hundreds of claims were invalid as

filed, plaintiffs’ counsel sought leave to amend their defective pleadings to add

legal claims and factual allegations that should have appeared in the original

complaints and, in some cases, to substitute in a new party who should have been

the named plaintiff from the beginning.4 The District Court denied counsel’s


       4
         We say “counsel” sought leave to amend “their” complaints and substitute in new
parties—rather than referring to the new parties themselves—because the lawyers in these cases
have established a pattern of acting on behalf of “clients” they have dubious authority to


                                                  4
                Case: 13-10839       Date Filed: 09/10/2014       Page: 5 of 84


requests because, among other reasons, these problems could have been avoided if

counsel had properly investigated the claims, and even if that lack of diligence

were somehow excusable, counsel failed to inform the court that so many

complaints were defective. Having denied counsel’s motions for leave to amend

and substitute parties, the court dismissed these facially invalid complaints.

       After hearing oral argument and considering the parties’ briefs in each of

these consolidated appeals, we find the District Court to have acted within its

discretion when it denied plaintiffs’ counsel’s motions to amend and substitute.

Accordingly, we affirm the court’s dismissals of all these cases.

       In part I of this opinion, we briefly describe the state-court proceedings and

the facts leading up to the filing of these cases. In part II, we march through the

lengthy proceedings in the District Court and describe the District Court orders

dismissing each category of cases. In parts III through V we give our reasons for

affirming the District Court’s dismissal of each category. And we conclude in part

VI.

                                                I.

       Twenty years ago, a small group of plaintiffs sued the major United States

tobacco companies in the Circuit Court of Dade County, Florida, seeking damages


represent. As will become evident from the history of this mass action, plaintiffs’ counsel have
mostly managed their inventory of cases as they see fit, with scant contact with or input from the
individuals they purport to represent.


                                                     5
              Case: 13-10839     Date Filed: 09/10/2014    Page: 6 of 84


for injuries allegedly caused by smoking cigarettes. A class was eventually

certified to include “all Florida citizens and residents” “and their survivors, who

have suffered, presently suffer or who have died from diseases and medical

conditions caused by their addiction to cigarettes that contain nicotine.” See R.J.

Reynolds Tobacco Co. v. Engle (“Engle I”), 672 So. 2d 39, 40, 42 (Fla. 3d Dist.

Ct. App. 1996) (alteration and quotation marks omitted). To manage the litigation,

the trial court crafted a three-phase plan. In Phase I the jury decided certain

foundational facts—for example, “that smoking causes some, but not all, of the

diseases in issue,” “that cigarettes containing nicotine are addictive,” and “that the

defendants had engaged in unspecified conduct that rose to a level that would

permit a potential award or entitlement to punitive damages.” Liggett Grp. v.

Engle (“Engle II”), 853 So. 2d 434, 443 (Fla. 3d Dist. Ct. App. 2003) (quotation

marks omitted). In Phase II, the same jury decided that the tobacco defendants

were liable for the class representatives’ injuries and awarded compensatory

damages totaling $12.7 million. Engle v. Liggett Grp. (“Engle III”), 945 So. 2d

1246, 1257 (Fla. 2006). The jury also awarded $145 billion in punitive damages

for the entire class during Phase II. Id. According to the plan, in Phase III new

juries would separately decide liability and compensatory damages for each of the

estimated 700,000 class members, and the class-wide punitive award would be

divvied up among the successful class members. Id. at 1258.



                                              6
              Case: 13-10839     Date Filed: 09/10/2014    Page: 7 of 84


      Phase III never happened. After Phases I and II, the tobacco defendants

appealed. For reasons not relevant today, the Florida District Court of Appeal,

Third District, decertified the class and reversed the class-wide punitive damages

award. Engle II, 853 So. 2d at 450, 456. The Florida Supreme Court granted

certiorari review and held that class certification was appropriate for Phases I and

II, but not for Phase III, in which “individualized issues such as legal causation,

comparative fault, and damages predominate.” Engle III, 945 So. 2d at 1268.

Because (most of) the jury’s Phase I findings pertained to issues common to all

class members, the Supreme Court decertified the class but held that “[c]lass

members can choose to initiate individual damages actions and the Phase I

common core findings . . . will have res judicata effect in those trials.” Id. at 1269.

The Florida Supreme Court gave class members one year from the date its mandate

issued to file their individual lawsuits—a period that ended on January 11, 2008.

      The cases before us today are “Engle progeny cases.” They were filed

within Engle III’s one-year savings period by lawyers at The Wilner Firm of

Jacksonville, Florida. Back in 1996—when the Engle class action was just

winding up—Mr. Norwood Wilner tried one of the first successful smoker cases

against a tobacco company. Naturally, Mr. Wilner’s firm was inundated with

potential clients. Throughout the mid-1990s, thousands of people contacted the

firm to express interest in suing tobacco companies. According to Mr. Wilner, his



                                              7
              Case: 13-10839      Date Filed: 09/10/2014     Page: 8 of 84


law firm undertook the representation of some 3,000 living smokers and surviving

family members of deceased smokers. Mr. Wilner figured that most of these

clients were Engle class members, and so he just collected names and waited for

the class action to run its course.

      As we now know, in the years it took Engle to wind its way through state

court, Mr. Wilner lost contact with many of his clients. When the Florida Supreme

Court decided Engle III in 2006, he attempted to track them down, but he had

trouble locating all of them. As the one-year period came to a close, he was still

unable to contact some (undisclosed) portion. Nevertheless, he decided to file suit

on behalf of all his “clients,” whether he was able to reestablish contact or not.

      Thus, in January 2008, The Wilner Firm filed 17 multi-plaintiff complaints

in the Circuit Court for Duval County, Florida. Each complaint alphabetically

listed approximately 220 plaintiffs; some complaints alleged wrongful death claims

for all 220 plaintiffs, others alleged personal injury claims for all the plaintiffs.

Both types parroted the original Engle complaints, presenting counts for strict

liability, breach of warranty, fraudulent concealment of the health effects of

smoking, civil conspiracy to do the same, negligence, and loss of consortium. The

allegations were highly generalized. For example, the personal injury complaints

alleged that the named plaintiffs “suffer[ed] from a tobacco related illness” or were

“married to a smoking plaintiff who suffered from a tobacco related illness,” but



                                               8
               Case: 13-10839    Date Filed: 09/10/2014   Page: 9 of 84


did not provide more details of the smokers’ injuries or even designate which of

the 220 named plaintiffs were “smoking Plaintiffs” and which were “consortium

Plaintiffs.” See, e.g., Bradshaw v. R.J. Reynolds Tobacco Co., no. 3:08-cv-149,

Doc. 2, ¶¶ 1.3–1.4 (M.D. Fla. Feb. 12, 2008). Similarly, the wrongful death

complaints alleged that the plaintiffs’ decedents “died of their tobacco related

illnesses” and the survivors and estates “suffered damage and injury including

medical and funeral expenses, loss of support and services, mental pain and

suffering, interest and expenses,” but did not give any plaintiff-specific

information or even a date of death for the deceased smokers. See, e.g., id., ¶¶ 1.3,

11.1 (Feb. 12, 2008). Mr. Wilner filed 27 similarly organized multi-plaintiff

complaints in the United States District Court for the Middle District of Florida,

encompassing the claims of 660 total plaintiffs. Apparently acting in an abundance

of caution, Mr. Wilner also filed duplicate state-court actions for each of these 660

individuals.

      Mr. Wilner chose to list his “nonresponsive clients” as plaintiffs in the

personal injury complaints. That decision, coupled with his failure to include dates

of death in the wrongful death complaints, sowed the seeds for the present appeals.

                                          II.




                                                9
               Case: 13-10839       Date Filed: 09/10/2014       Page: 10 of 84


                                               A.

       Shortly after Mr. Wilner’s en masse filing, the tobacco defendants removed

the 17 state-court cases to the Middle District of Florida, relying on the Class

Action Fairness Act of 2005 (“CAFA”), Pub. L. No. 109-2, 119 Stat. 4. After

removal, the District Court had before it 44 multi-plaintiff cases, which included

the claims of 4,432 named plaintiffs. The plaintiffs in each case promptly moved

the District Court to remand their case. The defendants opposed their motions and,

at the same time, moved the court pursuant to Rule 16(c) of the Federal Rules of

Civil Procedure to determine the preclusive effect, if any, the Engle Phase I jury

findings would have on the litigation of the plaintiffs’ claims. 5

       The District Court ruled on the respective motions in two of the 44 cases. In

an order dated August 28, 2008, the court held that the Phase I findings could not

be used to establish any element of the plaintiffs’ claims, but it “reserve[d]

judgment on whether the findings may have any other preclusive effect.” Brown v.

R.J. Reynolds Tobacco Co., 576 F. Supp. 2d 1328, 1348 (M.D. Fla. 2008). And in

an order dated August 29, 2008, the court denied the plaintiffs’ motion to remand.

See Cooper v. R.J. Reynolds Tobacco Co., 586 F. Supp. 2d 1312, 1323 (M.D. Fla.

2008). Following these two orders, the District Court entered an order in each of



       5
         Under Rule 16(c)(2), the court may decide important legal issues in the early stages of a
lawsuit as a way to simplify the proceedings.


                                                    10
               Case: 13-10839        Date Filed: 09/10/2014        Page: 11 of 84


the 44 cases deferring its ruling on any motions pending in those cases until the

parties had an opportunity to seek appellate review of its August 28 and 29 orders.

       Both sides requested that the District Court certify its August 28 order for

interlocutory appeal pursuant to 28 U.S.C. § 1292(b), and the court granted the

certification. The plaintiffs sought leave in this court to appeal the August 29 order

pursuant to 28 U.S.C. § 1453(c).6 While the parties were awaiting this court’s

decision on whether to review the August 28 and 29 orders, they jointly requested

the District Court to stay further proceedings in all 44 cases until this court decided

whether to review either of the two orders and, if it granted review, until it

rendered a decision. On October 29, 2008, the District Court granted the joint

motion and entered an order staying further proceedings in the cases.

       This court denied plaintiffs leave to appeal the August 29 order, but granted

the parties leave to appeal the August 28 order. The details of that appeal, which

this court decided in 2010, are not relevant to today’s cases. See Brown v. R.J.

Reynolds Tobacco Co., 611 F.3d 1324 (11th Cir. 2010) (vacating the District

Court’s August 28 order and remanding for further proceedings to determine (a)

the scope of factual issues decided by the Phase I jury and (b) which elements of

the Engle progeny claims, if any, are established by those facts).

       6
          28 U.S.C. § 1453(c) provides that “a court of appeals may accept an appeal from an
order of a district court granting or denying a motion to remand a class action to the State court
from which it was removed if application is made to the court of appeals not more than 10 days
after entry of the order.”


                                                    11
               Case: 13-10839       Date Filed: 09/10/2014       Page: 12 of 84


       While the plaintiffs’ appeal from the August 28 order was pending, the

District Court created an individual case for each of the 4,432 plaintiffs. 7 The

4,432 cases were given separate docket numbers. The docket entries indicated that

the case had only one plaintiff—all of the tobacco companies remained named as

defendants in each case. The court did not require plaintiffs’ counsel to file a new

complaint in each of those cases at that time.

       The District Court also created a master docket to deal with case-

management issues and other matters common to all of the cases. The court had

been working with the parties from the start to come up with a plan for managing

the 4,432 cases. As a short-term solution to at least stem the tide, the parties

suggested that the court keep the stay order in place indefinitely in most of the

cases, only “activating” a small batch at a time. The idea was to proceed with a

handful of representative cases instead of marching forward with all 4,432 at the

same time—thus giving the parties and the court the opportunity hammer out many

of the contested issues that would crop up in all of the cases. The court agreed and

thus left the stay order in place in all but a dozen cases of the parties’ joint

choosing.

       But the court wasn’t satisfied with chipping away at the mountain a handful

at a time; it sought additional ways to shorten the otherwise hundred-year task of
       7
        After this court declined to review the District Court’s order denying plaintiffs’ motions
to remand, it became clear that the court would eventually have to try all 4,432 cases.


                                                   12
             Case: 13-10839     Date Filed: 09/10/2014    Page: 13 of 84


trying the cases even in batches. Mr. Wilner helped by asking the court to dismiss

499 cases without prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure. These 499 cases were part of the 660 The Wilner Firm originally filed

in both federal and state court (the “dual-filed cases”); Mr. Wilner decided that the

firm would rather litigate the cases in state court, and the District Court gladly

accommodated his request. During a status conference held in December 2010,

Mr. Wilner also indicated that some portion of the firm’s cases was likely no

longer viable because the plaintiffs had died without leaving any heirs. During the

same hearing, defense counsel informed the court that other cases were due to be

dismissed because the plaintiffs had already tried their claims against the tobacco

companies.

      The District Court tried to get a handle on how many non-viable cases were

sitting on its docket, but neither side could give it an informed estimate during the

hearing. Therefore, in an omnibus order issued following the hearing, the court

instructed the parties “to carefully and individually review each of the roughly

3800 remaining cases to determine which of those cases [was] presently due to be

dismissed (whether because a case has already been tried in state court, because a

plaintiff has died leaving no heirs, or otherwise)” and which cases should be

consolidated to pair loss of consortium cases with their associated personal injury




                                              13
               Case: 13-10839       Date Filed: 09/10/2014       Page: 14 of 84


case.8 Doc. 42, at 7–8. 9 Upon completing this review, the parties were ordered to

file “a certification that the party has reviewed each individual case.” Id. at 8.

       The District Court also ordered the parties to “redouble their efforts” to

identify procedures to streamline the litigation and cut down the number of cases

that would ultimately need to be tried. Among their docket-management

suggestions, the defendants requested that The Wilner Firm provide the following

information, based on client interviews, to help weed out non-viable cases:

           1. Whether the named Plaintiff is alive (and, Defendants would
           request, still wishes to pursue the action).

           2. Whether, if the named Plaintiff has died, there is an heir with
           proper legal authority (and desire) to pursue the lawsuit.

           3. Whether there is a viable consortium claim that must be paired
           with the original action.

Doc. 48, at 2. Mr. Wilner balked at the suggestion that his law firm contact its

clients to gather this information—citing the time and resources required and the

likelihood that the information would quickly become outdated as more plaintiffs

died over time. Thus, he stated the firm’s intention to comply with the court’s

order by just reviewing the information the firm already had in its files. See Doc.


       8
         Because of the way the complaints were drafted—without distinguishing the primary
personal injury plaintiffs (the smokers) from the consortium plaintiffs (the smokers’ spouses)—
when the court ordered the claims of the 4,432 named plaintiffs presented in separate cases, there
was no way to know which cases belonged together.
       9
        Unless otherwise indicated, record citations refer to documents filed in the Engle master
docket, M.D. Fla no. 3:09-cv-10000.


                                                   14
               Case: 13-10839       Date Filed: 09/10/2014      Page: 15 of 84


61, at 3 (“[W]e have individual files for each plaintiff we represent, and we will

make a good faith effort to screen each case for information contained within the

file that suggests the case is not a viable one for reasons such as those described in

the Court’s order.”).

       Not long thereafter, Mr. Wilner filed the certification required by the

omnibus order. Having “reviewed each individual case in counsel’s files,” he

sought to voluntarily dismiss 136 more of the dual-filed cases under Rule 41(a)(2)

of the Federal Rules of Civil Procedure (so his firm could litigate these individuals’

claims in state court); he sought leave to withdraw as counsel in 332 cases that

“involve for the most part clients who have not been in contact with the

undersigned or have claims that the undersigned cannot prosecute”; he sought to

“administratively close” 118 docketed cases that were the result of a “clerical error

on behalf of plaintiff[s’] counsel,” and he sought to consolidate around 500

consortium cases with their associated smokers’ cases.10 See Doc. 114, at 1–3.

       The tobacco defendants filed their own list of cases to be dismissed for

different reasons. They identified 25 cases in which the plaintiff had previously

opted out of the Engle class; 30 claims that had already been resolved by another

court (and at least one that Mr. Wilmer himself had tried to verdict); 125 cases that


       10
          Plaintiffs’ counsel did not identify any plaintiffs who had died without leaving any
heirs—the very problem that prompted the court to order a “careful[] and individual[] review” of
the cases remaining on the docket.


                                                  15
               Case: 13-10839    Date Filed: 09/10/2014   Page: 16 of 84


were duplicates of another federal case; and 250 that had duplicates pending in

state court. See Doc. 113. Relying on the fact that The Wilner Firm had culled

hundreds of cases based only on a review of its files—including 332 plaintiffs with

whom the firm had lost contact—the defendants asked the court to order The

Wilner Firm to send questionnaires (at the defendants’ expense) to the firm’s

clients to assess the viability of the remaining 2,700 or so cases. Doc. 128, at 4–5.

         Given clear indication from both sides that the docket was bloated with

hundreds of non-viable cases—and that The Wilner Firm wanted to withdraw from

over 300 cases and simply leave them sitting on the court’s docket—the District

Court dismissed the cases the parties agreed should not proceed, ordered the parties

to prepare a consolidated list of additional cases to be dismissed, and suspended all

other filings in the master docket until it had a chance to address in another hearing

the inflated docket and The Wilner Firm’s motion to withdraw as counsel in 332 of

the cases. The first round of cuts resulted in more than 700 cases being dismissed

and around 500 being consolidated—bringing the number of cases down to around

2,700.

         During this same time period, the District Court appointed a Temporary

Special Master to work with the parties to hasten the ultimate disposal of all the

Engle cases. With the parties’ input, the Special Master came up with several

case-management recommendations. His first short-term goal was to identify and



                                              16
              Case: 13-10839       Date Filed: 09/10/2014     Page: 17 of 84


categorize triable cases. To accomplish that, the court needed more information

about the cases still pending: “successful case management, aggregation, or

consolidation of these cases depends on more knowledge of the number, location,

and characteristics of the individual cases and the isolation and dismissal of those

that are not legally viable.” Doc. 147, at 14. Based on his discussions with the

parties, the Special Master believed that “neither side has any real grasp of the

composition of the universe of cases”; “[c]ounsel know next to nothing about more

than 90% of this action,” though “[t]he parties agree that a number of the inactive

cases are not viable for one or more reasons . . . .” Id. at 38. To fill this

information gap, the Special Master recommended that he send questionnaires to

each plaintiff to gather basic information about the plaintiff’s case. 11

       Plaintiffs’ counsel—which now included attorneys from the firm Lieff

Cabraser Heimann & Bernstein, LLP, of San Francisco—objected to the Special

Master’s proposed questionnaire and his belief that they knew “next to nothing”

about their cases. They assured the District Court that questionnaires weren’t

needed “because counsel already possess the vast majority of this data, and are




       11
         The Special Master proposed an 11-question form that asked, for example, whether the
smoker was alive; if deceased, whether the smoker had a legally-authorized representative;
whether the party had opted out of the Engle class action; whether the party had previously
brought other lawsuits against the tobacco defendants; and whether the party was willing to
continue pursuing the lawsuit filed by The Wilner Firm. See Doc. 147, at 24–25.


                                                 17
               Case: 13-10839       Date Filed: 09/10/2014       Page: 18 of 84


working diligently to fill in all gaps.” 12 Doc. 158, at 15. They explained that there

was “ongoing and routine communications by telephone, mail, in person meetings,

and electronic communications, between plaintiffs’ counsel and the plaintiffs.” Id.

at 14. And they assured the court that the information the Special Master sought

“will not result in a substantial reduction in the number of cases”; “[s]uch

winnowing has already occurred,” and so “there is no longer any sizeable group of

cases ripe for dismissal.” Id. at 14–15 (quotation marks omitted).

       In a hearing conducted in June 2011, the District Court sought an

explanation for all the non-viable cases that The Wilner Firm and the defendants

had already identified, and it sought the parties’ input on how to go about

identifying the non-viable cases that almost certainly remained on the docket. The

court was concerned that Mr. Wilner had simply filed cases based on a list of

smokers compiled in the 1990s, without making any effort to investigate the basic

facts underlying the claims or ensure that his firm’s “clients” were willing and able

to prosecute a lawsuit in 2008. Mr. Wilner explained that he had filed suit on

behalf of “some” people whom he had been “historically in contact with”—that is,

not in contact with during the Engle III savings period—but he assured the court

       12
           In an attempt to satiate the court, plaintiffs’ counsel came forward with some of their
data, but the information they provided was incomplete and lacked the level of granularity that
would have made it useful. For example, plaintiffs’ counsel claimed to have dates of death of
1,393 smokers, but they only provided summary data in five-year blocks (i.e., how many
smokers died between 1990 and 1995, between 1995 and 2000, and so on) and they didn’t reveal
that many of these deceased smokers were currently listed as personal injury plaintiffs.


                                                   18
             Case: 13-10839     Date Filed: 09/10/2014    Page: 19 of 84


that “[m]ost of them we were in contact [with] shortly after” he filed suit on their

behalf. Doc. 171, at 7. The 332 cases in which he was seeking to withdraw as

counsel were the only cases involving individuals with whom he hadn’t been able

to reestablish contact.

      Still concerned, the court asked Mr. Wilner, point blank, “are you telling us

that you have—that you are in direct contact with all of the remaining plaintiffs

that are still pending in these cases?” Id. To which Mr. Wilner replied, somewhat

cryptically, “Yes, your Honor, within the possibilities of being able to express that

because you can’t talk to everybody at once.” Id. So the court followed up,

“within the last six months, all but the 332 that are identified in that motion have

expressed that they are willing and able to proceed with these claims? Is that your

representation to the Court?” Id. at 8–9. Mr. Wilner replied, “Yes, absolutely. . . .

[W]e are in constant contact with them.” Id. at 9. Later in the hearing, the court

asked again, “if you had to sign a Rule 11 complaint today on behalf of each one of

these smokers who has a case that you can certify under Rule 11 [of the Federal

Rules of Civil Procedure], how many people would that be?” Id. at 29. Mr.

Wilner’s response: “Twenty-eight hundred and whatever the last two digits are,”

id.—in other words, in all of the supposedly viable cases remaining on the District

Court’s docket.




                                             19
                Case: 13-10839           Date Filed: 09/10/2014   Page: 20 of 84


      The court also addressed plaintiffs’ counsel’s opposition to the Special

Master’s questionnaires. As part of this discussion the court explained, more than

once, the need for accurate information regarding the number and type of viable

claims and its frustration that plaintiffs’ counsel didn’t seem to possess this very

basic information, even though more than two years had passed since filing. 13

Obviously the court wanted to purge the docket of non-viable claims, but it was

just as important for purposes of streamlining the adjudication of the legitimate

claims that the court have a handle on the basic characteristics of those claims:

            [W]e need to figure out what’s the total constellation of lawsuits
            that we have? How can we divide them up in terms of do we have
            cases that have living people, we have death cases with survivors,
            we have death cases with no survivors? All of those, as you know,
            have—I mean, the elements of damage are going to be different
            with respect to each, and we are trying to figure out a way that we
            can triage these things and marshal them so that we can deal with
            them; and, frankly, we need some help, and we don’t feel like we
            are getting it.

Doc. 171, at 17.

      13
           See, e.g., Doc. 171, at 16:
      [THE COURT:] [U]ntil we ordered you to do it, you hadn’t done the work that
      we have now done, and I would have thought you would have. I would have
      thought—you know, I can even understand that as of January of ’08 you had to
      meet a deadline and so you just met the deadline. I can understand that.
      What I’m having trouble understanding that as it got into ’09 and 2010, while
      things were on appeal, while we were in our process—we had two or three
      hearings with multi-judge panel hearings—until we actually ordered you to
      actually look at all these and to do the work that we have now done, it didn’t
      appear to us you were doing it yourself, and I would have thought that you would
      have.




                                                     20
                   Case: 13-10839   Date Filed: 09/10/2014       Page: 21 of 84


             [I]t would be really useful if we knew, in looking at these claims,
             which ones are living people, which ones are claims with
             survivors, which ones are claims with survivors with—I doubt
             there are any with minor children, based on the time periods we are
             talking about, but if there are, what are those claims, and which are
             the cases we are dealing with no intangible claims but just
             economic losses.

             ...

             That would be hugely helpful for us in terms of being able to try to
             figure out how and where and when we are going to get these cases
             tried.

Id. at 37.

       In response to the court’s request for more information, Mr. Wilner

explained that his firm, now with the assistance of Lieff Cabraser Heimann &

Bernstein, was in the process of collecting the information the Special Master

sought and would provide it to the court soon. That wasn’t good enough; in light

of the problems that had surfaced from the parties’ first review of the docket, the

court told Mr. Wilner, though not in so many words, that it no longer trusted him. 14



       14
          [W]e started out thinking that we are dealing with 4500 cases, and now we are
       dealing with 29- and heading to 26-, . . . but it kind of turned out that we were
       never dealing with 4500. Those were names on pieces of paper, then in large
       measure they weren’t really cases. So what we are interested in finding out is,
       how many real cases do we have, real people that want real relief that are entitled
       to ask for it? . . .
       Let’s say we do get this down to 2600, and then let’s say we do this questionnaire.
       Are half of the people going to not answer it? Are we going to end up with 1200
       cases? . . . You all say you are in contact with them, but the way you say it isn’t
       giving us as much comfort as I would like it to.
Doc. 171, at 14–15.


                                                   21
                 Case: 13-10839       Date Filed: 09/10/2014      Page: 22 of 84


And so the court asked plaintiffs’ counsel how long it would take them to

distribute and collect questionnaires. Mr. Wilner’s co-counsel—Ms. Kathryn

Barnett of Lieff Cabraser, who had been put in charge of compiling data on each

plaintiff’s case—answered that three months would be plenty of time since they

were in contact with all their clients and in the process of gathering the information

sought by the Special Master. After some dickering during and after the hearing,

the parties and the court agreed to the form of the questionnaire,15 that it would be




       [A]s we kind of started poking at the pinata, every time the ten cases that you all
       proposed [to prepare for trial], there were problems with all ten of them. We
       thought those would be your gold-plated, ready-to-try cases, and they turn out to
       be anything but. Then when we start looking at the various dismissals and
       withdrawals and numbers have—we had double-filed cases, we had consortium
       claims that we didn’t account for, we have lost a little bit of confidence in what
       we really have here.
       ...
       [W]e assumed a level of preparedness and a level of involvement that really just
       hasn’t, to our knowledge, been borne out by any further investigation.
Id. at 21–22.
       15
            The parties agreed to the following questions:
       1. Are you the person named in this case?
       2. What year were you born?
       3. Are you willing and able to participate in this case?
       4. If you are bringing this action on behalf of another person, please provide that
          person’s full name.
       5. What year did the person you claim was injured by smoking begin smoking
          cigarettes?
       6. If that person has died, what was the date of the death?
       7. Have you or anyone opted-out of the Engle Class Action on behalf of the
          person you claim was injured by cigarette smoking?


                                                     22
              Case: 13-10839        Date Filed: 09/10/2014        Page: 23 of 84


completed under oath, and that plaintiffs’ counsel would collect the responses and

submit them to the court with a Rule 11 certification attached. See Doc. 218, at 5.

The court eventually issued an order in August 2011, which gave plaintiffs’

counsel three months to submit the questionnaires (and approximately five months

from the June hearing).

      Plaintiffs’ counsel mailed questionnaires to 2,661 unique addresses, yet by

the November 2011 deadline, they had submitted only 1,724 to the Special Master.



      8. Have you or anyone else filed another lawsuit asserting these claims in any
         other court?
      9. If the answer to Question 8 is “yes,” where is the case filed? Is that case still
         proceeding?
      10. List the Florida County in which the person you claim was injured by
          cigarette smoking resided for the longest time.
      11. Did anyone make a claim to the Engle Trust Fund regarding the person you
          claim was injured by cigarette smoking?
      12. If the answer to Question 11 is “yes,” was the claim paid?
      13. Please check the disease below that the person you claim was injured by
          smoking suffered at any time.
      ...
      14. ANSWER THE QUESTIONS BELOW IF THE PERSON YOU CLAIM
          WAS INJURED BY SMOKING CIGARETTES IS NO LONGER LIVING
      a.      Have you been appointed or legally authorized by a Court to represent the
      estate of the person you claim was injured by smoking cigarettes?
      b.      If someone else has been appointed or legally authorized to represent
      his/her estate, who is it?
      c.    What was your relationship to the person you claim was injured by
      smoking cigarettes? (e.g., spouse, child, sibling, etc.)
      d.     List any living spouse or children of the deceased and the year of that
      person’s birth.
Doc. 218–1.


                                                   23
              Case: 13-10839       Date Filed: 09/10/2014      Page: 24 of 84


They asked for more time, explaining to the court that they were now putting on a

full-court press—mailings, phone calls, emails, and door-to-door visits—to try to

reach all their clients and obtain completed questionnaires from them. See Doc.

359. In light of all that had already transpired, including plaintiffs’ counsel’s

repeated assurances that they were in “constant contact” with all the plaintiffs, the

court denied their request to extend the deadline, though it did afford counsel the

opportunity to submit late questionnaires upon a showing of good cause. See Doc.

379.

       In the meantime, the Special Master compiled data on the 1,724

questionnaires that counsel submitted on time. A number of problems cropped up;

for example, 521 personal injury plaintiffs had been dead at the time of filing—

some for quite a long time; 16 66 wrongful death actions were brought on behalf of


       16
           Defendants provided the following summary table of the predeceased personal injury
plaintiffs’ dates of death:
            Year of Death of the
             “Personal Injury
                 Plaintiff”                       Number of Cases
                   1978                                 1
                   1979                                 1
                   1986                                 1
                   1988                                 1
                   1990                                 4
                   1991                                 6
                   1992                                 7
                   1993                                12
                   1994                                13
                   1995                                21
                   1996                                30
                   1997                                47


                                                  24
                  Case: 13-10839   Date Filed: 09/10/2014   Page: 25 of 84


“survivors” of a smoker who was still alive; 64 wrongful death cases involved

deceased smokers with no survivors; and 39 wrongful death cases involved

smokers who died more than two years before the Engle class action was filed (as

noted, Florida’s wrongful death statute has a two-year limitations period, Fla. Stat.

§ 95.11(4)(d)). See Doc. 503, at 7–14. These problems and others led the Special

Master to conclude that even “the current universe of 1,700 cases [in which

questionnaires were returned] is still inflated to an unknown extent by (1) less than

enthusiastic or capable plaintiffs and (2) weak, even nonviable, claims.” Id. at 4.

       For today’s purposes, we only focus on two of these problems: the

predeceased personal injury plaintiffs and the decedent-smokers who died more

than two years before Engle was filed. It is worth noting before we proceed that

the questionnaire process culled hundreds more cases from the District Court’s

docket, including over 1,000 in which no questionnaire was ever submitted, even

after the court twice allowed plaintiffs’ counsel to submit late questionnaires.



                    1998                              41
                    1999                              45
                    2000                              33
                    2001                              45
                    2002                              38
                    2003                              41
                    2004                              35
                    2005                              26
                    2006                              41
             2007 - Jan. 8, 2008                      32
Doc. 582, at 3.


                                               25
               Case: 13-10839       Date Filed: 09/10/2014      Page: 26 of 84


                                              B.

       In response to the Special Master’s findings, the tobacco defendants moved

to dismiss 17 the 521 personal injury cases involving predeceased plaintiffs and the

39 wrongful death cases involving smokers with dates of death more than two

years before Engle was filed (for a convenient shorthand, these smoker-decedents

died before May 5, 1992). For ease of discussion, we will recount the parties’

arguments and the court’s reasons for dismissing each category separately,

beginning with the smokers who died more than two years before the Engle class

action was filed.

                                               1.

       The defendants moved to dismiss the 39 wrongful death cases as time-

barred. See Doc. 581. Their argument was simple: the two-year limitations period

in the Florida Wrongful Death Act expired before Engle began, and so the Engle

proceedings did not toll the limitations period. Thus, when the claims were filed in

2008, they were untimely.

       Plaintiffs’ counsel conceded that the limitations period had not been tolled

by the Engle class action; however, they contended that the doctrines of fraudulent

concealment, equitable tolling, or equitable estoppel were available in these


       17
         Because plaintiffs’ counsel submitted the questionnaires with a Rule 11 certification,
the smokers’ dates of death were incorporated into the pleadings, and so a motion to dismiss was
the appropriate vehicle for considering the viability of these cases.


                                                    26
                 Case: 13-10839        Date Filed: 09/10/2014       Page: 27 of 84


wrongful death cases. The original complaints did not mention any of these legal

theories but did contain allegations that the defendants had concealed the health

effects of smoking. 18 From those allegations, plaintiffs’ counsel argued that the

original complaints “allege[d] sufficient predicate facts to establish both tolling

and estoppel.” Doc. 590, at 9. Plaintiffs’ counsel did not carefully explain how

those allegations fit into their proffered legal theories; instead, it would appear that

they simply threw out a few doctrines and hoped that one would stick.19 Boiled


       18
         Plaintiffs’ counsel cited to the following language from one of their multi-plaintiff
complaints:
       Defendants . . . agreed to conceal or omit information regarding the health effects
       of cigarettes, or their addictive nature, with the intention that smokers and the
       public would rely on this information to their detriment.
       ...
       Defendants concealed or omitted material information not otherwise known, or
       available, knowing that the material was false or misleading, or failed to disclose
       a material fact concerning the health effects or addictive nature of smoking
       cigarettes, or both.
Doc. 590-1 at 13.
       19
            For context, we provide the District Court’s basic description of each doctrine:
       “[I]n order to establish fraudulent concealment sufficient to toll the statute [of
       limitations], the plaintiff must show both successful concealment of the cause of
       action and fraudulent means to achieve that concealment.”
Doc. 835, at 11 (quoting Berisford v. Jack Eckerd Corp., 667 So. 2d 810, 811 (Fla. 4th Dist. Ct.
App. 1995)).
       Equitable estoppel may deflect a statute of limitations where [“]one party lulls
       another into a disadvantageous legal position.” [Major League Baseball v.
       Morsani, 790 So. 2d 1071, 1076 (Fla. 2001)]. In contrast, equitable tolling does
       not require misconduct on the part of the defendant. [Id. at 1277 n.11]. Rather, it
       delays the running of the limitations period “based on the plaintiffs’ blameless
       ignorance and the lack of prejudice to the defendant.” Id. “It may also be used
       when ‘a plaintiff has been misled or lulled into inaction and has in some
       extraordinary way been prevented from asserting his rights.’” Aruanno v. Martin


                                                      27
                Case: 13-10839      Date Filed: 09/10/2014       Page: 28 of 84


down, their argument was that the defendants covered up the health effects of

smoking, and as a result, the plaintiffs shouldn’t be held to the normal two-year

period for filing a wrongful death suit. For convenience, we will refer to plaintiffs’

counsel’s theories for avoiding the statutes of limitations bars collectively as

“equitable tolling.”

       As another basis to preserve some of these cases, plaintiffs’ counsel argued

that, in cases in which the decedent-smoker died after May 5, 1990, the four-year

limitations period applicable to survival actions, Fla. Stat. § 95.11(3), had not run

by the time Engle began. The original complaints did not allege survival claims

though, only wrongful death claims. 20 Nevertheless, plaintiffs’ counsel argued that




       Cnty. Sheriff, 343 F. App’x 535, 537 n.2 (11th Cir. 2009) (quoting Alachua Cnty.
       v. Cheshire, 603 So. 2d 1334, 1337 (Fla. 1st Dist. Ct. App. 1992)).
Id. at 14–15.
       20
           Under Florida law, when a person suffers injury at the hands of a tortfeasor and
subsequently dies, the personal representative of the decedent’s estate may maintain either a
wrongful death claim or a claim for survival damages. Which type of claim is viable depends on
the cause of the decedent’s death: If the decedent died as a result of the injuries caused by the
tortfeasor, the appropriate cause of action is a wrongful death claim brought by the personal
representative for the benefit of the decedent’s survivors. See Fla. Stat. § 768.20; Martin v.
United Sec. Servs., Inc., 314 So. 2d 765, 769–70 (Fla. 1975). If the decedent died for some
unrelated reason—i.e., not as a result of the tortfeasor’s actions—the personal representative can
maintain a claim for survival damages on behalf of the deceased. See Fla. Stat. § 46.021; Smith
v. Lusk, 356 So. 2d 1309, 1311 (Fla. 2d Dist. Ct. App. 1978). Where the cause of death is in
dispute, the personal representative may plead both a survival action and a wrongful death action
in the alternative. Lusk, 356 So. 2d at 1311; Capone v. Philip Morris USA, Inc., 116 So. 3d 363,
377 (Fla. 2013).
       The damages recoverable under each type of claim differ: A survival action allows
recompense for the decedent’s damages (that accrued while the decedent was still alive)—e.g.,
the decedent’s pain and suffering, medical expenses, loss of earnings, etc. See Martin, 314 So.


                                                   28
                Case: 13-10839       Date Filed: 09/10/2014        Page: 29 of 84


“the complaints contain sufficient allegations to raise alternative survival theories,”

and so “Defendants should have been on notice that Plaintiffs intended to allege

alternative survival claims . . . .” Doc. 590, at 12.

        In the alternative to both arguments—that is, if the District Court determined

that the original complaints failed to contain sufficient factual allegations to

establish equitable tolling or a survival claim—plaintiffs’ counsel asked that they

be allowed to amend the complaints to remedy these shortcomings. They did not

come forward with any proposed amendments at that time, though.




2d at 767. A wrongful death claim focuses on the loss suffered by the survivors or the estate, not
the decedent—allowing recovery for, e.g., the survivors’ loss of support services and loss of
consortium, survivors’ pain and suffering, and medical bills or funeral expenses borne by
survivors or the estate. See Fla. Stat. § 768.21; Martin, 314 So. 2d, at 768–69.
       The exemplar complaint plaintiffs’ counsel attached to their opposition memorandum
contained the following relevant allegations:
        This is a complaint seeking compensatory and punitive damages in accordance
        with the Florida Wrongful Death Act . . . .
        ...
        Decedents died of their tobacco related illnesses.
        ...
        The named personal representatives . . . bring this claim on behalf of the estate of
        the decedent and any survivors that qualify under the Florida Wrongful Death
        Act.
Doc. 590-1, at 9.
        As a proximate result of the actions of the defendants as stated above each
        Survivor and the estate has suffered damage and injury including medical and
        funeral expenses, loss of support and services, mental pain and suffering, interest
        and expenses, as defined in the Florida Wrongful Death Act.
Id. at 14.


                                                     29
               Case: 13-10839        Date Filed: 09/10/2014        Page: 30 of 84


                                                 2.

       On November 26, 2012, the District Court issued an order dismissing 37 of

the 39 wrongful death cases.21 The court concluded that the original complaints’

allegations—that the defendants covered up the health effects of smoking—were

not sufficient to establish equitable tolling. Likewise, the court found that the

complaints clearly alleged only wrongful death claims and therefore that plaintiffs’

counsel could not rely on the longer limitations period applicable to survival

actions.

       The court declined to grant plaintiffs’ counsel leave to amend, citing

multiple reasons. First, the request for leave to amend was only presented in

plaintiffs’ counsel’s response memorandum to the defendants’ motion to dismiss.

Doc. 835, at 18 n.15 (citing Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir.

2009) (“Where a request for leave to file an amended complaint simply is

imbedded within an opposition memorandum, the issue has not been raised

properly.”)). Second, Plaintiffs’ counsel did not “set forth the substance of the

proposed amendment or attach a copy of the proposed amendment,” as required.

Id. (quoting Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999)). Third, Plaintiffs’

counsel “do not claim to have new information [regarding the defendants’ conduct


       21
         In the interim period, plaintiffs’ counsel voluntarily moved to dismiss the other two
wrongful death cases (their given reason: “statute of limitations”), and the court granted their
motions. See Doc. 835, at 8 n.10.


                                                      30
             Case: 13-10839     Date Filed: 09/10/2014    Page: 31 of 84


that would have entitled them to equitable tolling] that they could not have alleged

at the time the complaints were filed,” and they “had years after the smokers died .

. . to learn what caused the deaths” (and thus whether to file wrongful death claims

or survival claims). Id. at 18. And fourth, “Defendants would be unduly

prejudiced by the addition of these claims, at this stage of this already protracted

litigation, particularly when they have been raised in the face of a statute of

limitations defense.” Id. at 19. Therefore, the court concluded that “any

amendment would either be futile or unjustified and would cause undue prejudice

to Defendants.” Id.

                                          3.

      Plaintiffs’ counsel did not appeal this November 2012 order. The order is

relevant to these appeals because the District Court later granted plaintiffs’ counsel

leave to submit 170 questionnaires received after the November 2011 deadline.

See Doc. 604, at 5; Doc. 927, at 4. The late questionnaires revealed two more

smoker-decedents who died before May 5, 1992. The defendants moved to

dismiss these two wrongful death cases based on the court’s unappealed November

2012 order. Docs. 933, 937. Plaintiffs’ counsel opposed the motion. They

incorporated their previous arguments into their response memorandum with some

modifications to bolster their request for leave to amend; to wit, plaintiffs’ counsel

styled their responsive filing as a “cross-motion” and included in it the proposed



                                               31
                 Case: 13-10839      Date Filed: 09/10/2014        Page: 32 of 84


amendments that, they claimed, entitled them to equitable tolling. 22 Plaintiffs’

counsel did not include in their proposed amendments any new survival claims.



       22
            The new allegations were as follows:
       1. Defendants took affirmative steps to conceal not only the health effects and
       addictive nature of smoking, but also their wrongdoing, including the existence
       and nature of their fraudulent 50-year conspiracy to cast doubt on the link
       between smoking and disease, their efforts to manipulate nicotine to make their
       products as addictive as possible, and their knowledge that “light,” “low-tar” and
       “filtered” cigarettes offered no health benefit over regular cigarettes (despite their
       marketing these products as safer alternatives to those who were trying to quit);
       2. Defendants concealed their wrongdoing for the purpose of avoiding litigation
       and preventing their injured customers and their families from asserting their
       rights within the statutory period;
       3. Plaintiffs did not discover, nor could have discovered these facts giving rise to
       their claims within two years of the decedents’ death, despite the exercise of due
       diligence, since this information did not become publicly available until 1996 (at
       the earliest), when the cigarette companies were forced to turn over their internal
       documents in litigation;
       4. Defendants’ affirmative acts—specifically, their concealment of their prior
       fraud and wrongdoing for the purpose of avoiding lawsuits like these—lulled
       Plaintiffs into inaction post-death; and
       5. Plaintiffs reasonably relied to their detriment, on Defendants’ concealment of
       their wrongdoing, which prevented them from bringing their action within two
       years of their death.
Doc. 971, at 2–3.
       Plaintiffs’ counsel also argued for the first time that they were entitled to amendment as a
matter of course under Rule 15(a)(1), which provides:
       A party may amend its pleading once as a matter of course within: (A) 21 days
       after serving it, or (B) if the pleading is one which a responsive pleading is
       required 21 days after service of a responsive pleading or 21 days after service of
       a motion under Rule 12(b), (e), or (f), whichever is earlier.
Fed. R. Civ. P. 15(a)(1). Plaintiffs’ counsel believed they were entitled to amendment as a
matter of course because the defendants had not filed an answer in these two wrongful death
cases after the court ordered that a new docketed case be created for each of the 4,432 plaintiffs.
The defendants had filed answers to the original multi-plaintiff complaints that included these
two wrongful death claimants. In its order dismissing these two wrongful death cases, the
District Court did not mention plaintiffs’ counsel’s argument that they had a right to amend as a
matter of course. Likewise, we do not devote any further attention to this argument, since the


                                                     32
               Case: 13-10839       Date Filed: 09/10/2014       Page: 33 of 84


       On June 17, 2013, the District Court rejected plaintiffs’ counsel’s old and

new arguments and dismissed the two wrongful death cases. Doc. 1101. The court

adopted the reasoning from its November 2012 order to reject counsel’s recycled

arguments. Addressing plaintiffs’ counsel’s new arguments, the court wrote, “The

specific allegations Plaintiffs now seek to add in order to establish fraudulent

concealment tolling, equitable estoppel, or equitable tolling do not change the

Court’s analysis.” Id. at 3. Plaintiffs’ counsel appealed this second order (appeal

no. 13-12901), which we consolidated with their appeals from the court’s orders

described in the following section.

                                               C.

                                               1.

       Turning now to the 521 personal injury cases involving predeceased

plaintiffs: the defendants sought dismissal of these cases on the theory that

       the 521 ‘personal injury’ actions were nullities on the day they were
       filed in 2008, were nullities a few days later when the final ‘savings’
       period expired on all Engle Progeny claims, and are still nullities
       today. . . . [T]he only legally possible result is the dismissal of those
       filings—filings which conferred no jurisdiction on this Court and
       likewise provide no basis for any amendment to assert a different claim
       or ‘substitution’ of a new plaintiff to assert claims that were time-
       barred, even under the extended limitations period, more than four
       years ago.



defendants filed answers to the multi-plaintiff complaints that preceded these two wrongful death
cases.


                                                    33
                Case: 13-10839        Date Filed: 09/10/2014        Page: 34 of 84


Doc. 582, at 5.

       In response, plaintiffs’ counsel urged the court to reject the defendants’

nullity theory as an anachronism and instead give them 120 days to seek leave to

amend in these cases to substitute in personal representatives of the deceased

smokers’ estates and allege wrongful death or survival claims. See Doc. 589.

Plaintiffs’ counsel cited to Rules 15 and 17 of the Federal Rules of Civil Procedure

to require such an opportunity. 23

       Along with their response, plaintiffs’ counsel submitted a sworn declaration

by Mr. Wilner, in which he described the circumstances that led him to file suit on

behalf of 521 dead people. He explained: In the late-1990s, his firm represented

over 3,000 smokers or their families. All of these clients “were signed into

contractual agreements giving the firm latitude as to the appropriate method to

preserve and advance their claim[s] against the cigarette companies.” Doc. 589-1,

at 1. By the time Engle III came down, his firm “had successfully remained in

contact with most but not all of these clients,” though “some had been lost to

follow up.” Id. at 2. His firm was unable to reestablish contact with some portion

       23
           Rule 15(a) allows parties to amend their pleadings once as a matter of course, provided
it is done within a short period after the filing of a responsive pleading, and after that, “only with
the opposing party’s written consent or the court’s leave,” which “[t]he court should freely give
. . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). Rule 17(a) provides, “The court may not
dismiss an action for failure to prosecute in the name of the real party in interest until, after an
objection, a reasonable time has been allowed for the real party in interest to ratify, join, or be
substituted into the action.” Fed. R. Civ. P. 17(a)(3). We discuss these rules and their
application to these personal injury claims in more detail below.


                                                     34
             Case: 13-10839     Date Filed: 09/10/2014    Page: 35 of 84


of these individuals by the time the savings period ran out, but he decided that it

was his “professional duty to make protective filings on behalf of these clients,” so

he simply filed personal injury claims on behalf of the party who had contacted his

firm back in the ’90s. Id. After he filed suit, he kept trying to track down his

nonresponsive clients, and eventually “efforts to locate survivors were successful

in all but a few cases, and those survivors ratified the filings nunc pro tunc.” Id.

Obviously, when he located the survivors of his nonresponsive clients, he learned

that these clients were nonresponsive because they had died; however, he did not

seek to amend the complaints or otherwise inform the court that these personal

injury plaintiffs were deceased because “the cases were stayed immediately after

filing upon agreement of the parties,” and so “efforts to amend the pleadings to

reflect the status of the deceased were stayed as well.” Id. at 3.

      The court heard argument regarding the predeceased plaintiffs’ cases in June

2012. During the hearing, which Mr. Wilner did not attend, the court openly

questioned many of the statements in his declaration and pressed Mr. Wilner’s co-

counsel—Ms. Elizabeth Cabraser, of Lieff Cabraser—for more information. In

light of the fact that Mr. Wilner hadn’t had any recent contact with these “clients”

when he filed claims on their behalf in 2008, the court found it highly unlikely that

he had any authorization to file suit or that he had investigated the validity of these

claims. Moreover, the court pointed out, a number of the predeceased plaintiffs



                                              35
                Case: 13-10839           Date Filed: 09/10/2014   Page: 36 of 84


had died before Mr. Wilner even started collecting tobacco clients—a group that

Mr. Wilner’s declaration had not even mentioned. Ms. Cabraser didn’t have any

answers for the court; she explained that she hadn’t been around back then and so

she just stood on Mr. Wilner’s (incomplete) declaration. 24

      The court also doubted that plaintiffs’ counsel had really tracked down and

received authorization “nunc pro tunc” from these predeceased plaintiffs’

survivors. In fact, the court asked Ms. Cabraser if the attorneys had only learned

of all these predeceased plaintiffs once they received responses to the

questionnaires; her reply: “I don’t know.” Doc. 677, at 62. As for the suggestion

that the stay—which the court left in place at the parties’ request to help manage

the mass of cases—absolved plaintiffs’ counsel of any obligation to fix their

mistakes in a timely manner or otherwise inform the court that in 521 of the cases

they had pled the wrong cause of action and named the wrong plaintiff, the court

tersely responded, “Really?” Id. at 59. And addressing plaintiffs’ counsel’s


      24
           See, e.g., Doc. 677, at 64:
      [THE COURT:] [I]f Mr. Wilner was here, I would be asking Mr. Wilner this
      question . . . what possible right did you have—what possible explanation could
      you give for representing to the Court that I have done a good faith investigation
      into the facts and circumstances surrounding this case and am prepared to certify
      to the Court that the claim is bona fide, it is viable, and that it is made in good
      faith?
      ...
      [MS. CABRASER:] Your Honor, I can’t speak for Mr. Wilner. I am not Mr.
      Wilner, but you have Mr. Wilner’s declaration on the circumstances surrounding
      the original filing of these complaints based on information that was in his files.


                                                     36
             Case: 13-10839     Date Filed: 09/10/2014   Page: 37 of 84


request that they now be allowed to go back and fix all their mistakes, the court

had this to say:

          These cases were filed, clearly, with no authorization from the
          client, with no compliance with Rule 11, with no good faith
          inquiry into whether or not there was a viable basis for a claim, and
          now the Court is being asked under the purview of Rule 15 to
          somehow allow you to amend and relate back to a pleading that
          was filed on behalf of someone that was long dead and never
          authorized the institution of the action somehow under the rubric
          of doing justice and putting the Court in the position of [“]how can
          you not allow these people to have a claim brought on their
          behalf[?”]

          It’s an untenable situation, Miss [Cabraser], that you are asking the
          Court to occupy . . . .

Id. at 59–60. Despite these voiced misgivings, the court did not immediately rule

on the defendants’ motion to dismiss.

      A few months later, while the defendants’ motion to dismiss was still

pending, the defendants also moved for a Rule 11 inquiry into plaintiffs’ counsel’s

filing and maintenance of these 521 cases. See Doc. 813. In response, Mr. Wilner

came forward with more information—much of which was inconsistent with his

earlier sworn declaration.

      In his “Verified Response” to the defendants’ Rule 11 motion, Mr. Wilner

explained that in the 1990s his firm interviewed around 6,000 smokers or family

members of smokers, many of whom provided “information sufficient for us to

believe that such client wanted us to act on their behalf should circumstances deem



                                             37
             Case: 13-10839     Date Filed: 09/10/2014    Page: 38 of 84


it advisable.” Doc. 822, at 4. He further explained: because “[t]here is normally

no need to monitor individual class members” during the pendency of a class

action, the Florida Supreme Court’s decertification of the class and authorization

of individual lawsuits “imposed a unique and exigent circumstance on the few

firms, including ours, whose last contacts with these class members could well be

decades old.” Id. at 4–5. Thus, during the Engle III savings period, The Wilner

Firm had to scramble to track down everyone on the list of “clients” it compiled in

the mid-’90s. His firm tried “mailing, calling, visits to last addresses, talking to

neighbors, [and] other methods,” but some undisclosed portion didn’t respond

before the Engle III deadline. Id. at 5–6. Obviously The Wilner Firm didn’t know

“whether the nonresponse was due to death, illness, changing addresses, entering a

nursing home, being unwilling to proceed, or some other reason,” so, “[i]n the

absence of re-contact, [it] evaluated each claim based on the information on hand,”

and filed suit if there was a cognizable claim. Id. at 6–7.

      After The Wilner Firm filed suit on behalf of an undisclosed number of

nonresponsive individuals, it successfully contacted “many” of them “within a few

months after the filing deadline.” Id. at 8. Of the nonresponsive clients who

turned out to be dead, 339 survivors were successfully contacted by mid-2008—in

time for The Wilner Firm to submit claims to the Engle Trust Fund on their




                                              38
              Case: 13-10839       Date Filed: 09/10/2014      Page: 39 of 84


behalf.25 The firm continued its efforts to reach the remaining nonresponsive

clients, and eventually survivors were identified for all of the 500-plus predeceased

plaintiffs; these survivors are the ones who completed the court-ordered

questionnaires. Thus, of the claims brought on behalf of predeceased clients, The

Wilner Firm was aware of “most but not all” that were “mis-styled” before the

questionnaire process. Id. at 9. Mr. Wilner decided not to bring that “mis-styling”

to the court’s attention because the cases were stayed; instead, he planned to file an

amended complaint in each case after the court lifted the stay in that particular

case. Id. at 8–9.

       Along with the Verified Response, Mr. Wilner submitted summary data

from his firm’s files showing the date of death for each smoker and dates of

contact between his firm and smokers or their survivors. In most cases, the last

date of contact The Wilner Firm had with the predeceased plaintiffs was in the

late-’90s—nearly a decade before lawsuits were filed on these individuals’ behalf.

See Doc. 822-1. In all but a handful of cases, The Wilner Firm had not heard from

its “clients” for over five years by the time Mr. Wilner filed suit. And in around

100 cases, the smoker died before the last date of contact listed in Mr. Wilner’s

       25
          The Engle Trust Fund was set up by the tobacco defendants as a negotiated alternative
to posting bond to cover the $145 billion punitive damages award from the original Engle trial.
The purpose of the fund was to provide some compensation to class members, regardless of the
ultimate outcome of the Engle appeals. To receive compensation from the fund, claimants had to
submit documentation showing them to be Engle class members. The deadline to submit claims
was June 16, 2008—approximately six months after the Engle III savings period expired.


                                                 39
             Case: 13-10839     Date Filed: 09/10/2014    Page: 40 of 84


data, meaning, presumably, that The Wilner Firm had been in contact with these

deceased smokers’ survivors and knew that the smokers had died. Mr. Wilner’s

explanation for his firm’s filing of personal injury claims on behalf of these

smokers: “an error of unknown origin,” which “could have occurred through data

entry error, mis-communication between our firm and the person providing the

information, a misunderstanding on behalf of the person . . . , or for any number of

reasons that can never be determined.” Doc. 822, at 13–14.

                                          2.

      On January 22, 2013, the District Court entered an order granting the

defendants’ motion to dismiss the 521 cases identified by the Special Master. The

court gave multiple reasons. First, it agreed with the defendants that “a lawsuit

filed in the name of a deceased individual is a nullity over which this Court has no

jurisdiction.” Doc. 925, at 5. The court recognized that, “under certain

circumstances when the proper cause of action is alleged but the plaintiff lacks

capacity, or where the plaintiff dies after the complaint has been filed, substitution

and amendment may be proper under Rules 17, 25, or 15.” Id. at 9. But, because

plaintiffs’ counsel filed personal injury actions that were never viable, “no

substitution or amendment can save these claims”; “the proper course would have

been to file either wrongful death or survival claims before the expiration of the

Engle savings period.” Id. at 9 & n.7.



                                               40
                Case: 13-10839      Date Filed: 09/10/2014    Page: 41 of 84


       In the alternative, the court explained that even if the personal injury cases

were not nullities ab initio, plaintiffs’ counsel still couldn’t substitute in the

decedents’ personal representatives because Rule 17 “is intended to prevent

forfeiture when determination of the proper party to sue is difficult or when an

understandable mistake has been made.” Id. at 9 (quoting Fed. R. Civ. P. 17,

Advisory Comm. Notes, 1966 Amend.). The court clearly did not find Mr.

Wilner’s 521 mistakes to be understandable:

             [T]he Florida Supreme Court . . . decertified the Engle class action
             and gave individuals a one-year period, ending on January 11,
             2008, in which to file lawsuits. In doing so, the supreme court
             gave counsel for the plaintiffs a year to further investigate the
             claims and, at the very least, to determine the status of their clients,
             including whether their clients were still alive and interested in
             pursuing the action. Mr. Wilner acknowledges in his declaration
             that these cases were “protective filings” on behalf of clients who
             could not be located and whose status was unknown. However,
             whether counsel undertook any significant effort during that year
             to confirm the status of their clients remains unestablished in the
             record. The filing of personal injury claims on behalf of these 521
             individuals who were already dead (some had been dead for many
             years) suggest counsel may not have.

Id. at 10.

       Moreover, Mr. Wilner’s failure to inform the court for over four years that

he had so many invalid cases sitting on the docket—while the court took pains to

winnow the docket and catalog the viable cases—further weighed against his

request to change the parties and claims in over 500 cases. In fact, the court noted,

rather than bringing the defective complaints to its attention, counsel continually


                                                 41
              Case: 13-10839    Date Filed: 09/10/2014    Page: 42 of 84


reassured the court that all remaining cases were viable and that they were in

constant contact with all remaining plaintiffs. And yet, when the Special Master

reviewed the questionnaires, 521 plaintiffs turned out to be dead (and hundreds

more never submitted questionnaires). That the court had issued a stay order in

those cases “did not prevent counsel from inquiring into the status of their clients

and bringing any change in status to the Court’s attention.” Doc. 925, at 11. As a

matter of fact, plaintiffs’ counsel had filed several such motions in stayed cases,

seeking to substitute in personal representatives for smoker-plaintiffs who died

after filing. Thus, the court concluded, “[e]ven assuming arguendo that, given this

unique situation, the Court could have relieved Plaintiffs from their improper

filings, Plaintiffs and their counsel lost any claim to such consideration when they

did not timely alert the Court to the problem. Plaintiffs slept on whatever rights

they may have had to amend their complaints and file in the name of the proper

parties.” Id. at 12.

      The court ordered that the personal injury cases be dismissed with prejudice.

It reserved jurisdiction over the cases “for the limited purpose of making further

inquiry and addressing the circumstances of the filing of these cases, as well as any

Rule 11 implications.” Id. at 11 n.8. The list of cases to be dismissed, which had

been compiled by the Special Master and attached to the defendants’ motion to

dismiss, listed 521 names and docket numbers corresponding to the predeceased



                                             42
               Case: 13-10839       Date Filed: 09/10/2014       Page: 43 of 84


smokers and their personal injury cases. See Docs. 503-5, 582-1, 925-1. Listed

alongside 132 of these personal injury cases were names and docket numbers

corresponding to loss of consortium cases maintained by the spouses of these

predeceased plaintiffs. Neither the parties nor the Special Master specifically

mentioned the 132 loss of consortium cases, nor did plaintiffs’ counsel object to

their dismissal. The court’s order also did not independently explain its dismissal

of the consortium cases.

                                               3.

       Plaintiffs’ counsel filed a timely appeal from the January 2013 order (appeal

no. 13-10839). In their opening brief, they asked this court to (1) reverse the

District Court’s dismissal of the 521 personal injury cases filed on behalf of

predeceased plaintiffs, (2) grant plaintiffs’ counsel leave to file a Rule 60(b)

motion in the District Court to allow the court to correct its “mistake” in

dismissing the 132 consortium cases, 26 and (3) grant “a limited remand” to allow

the District Court to reinstate three cases in which the named plaintiff-smoker had

in fact been alive at the time of filing (a fact that plaintiffs’ counsel apparently

discovered after taking their appeal). In their reply brief, they identify four more

such cases.



       26
          Rule 60(b) allows a party to seek relief from a judgment for, among other things,
“mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).


                                                    43
             Case: 13-10839     Date Filed: 09/10/2014    Page: 44 of 84


      While this appeal was pending, the District Court discovered and dismissed

67 more personal injury cases brought on behalf of predeceased plaintiffs and 40

more loss of consortium cases that derived from a personal injury case involving a

predeceased plaintiff. Most of these cases came to light after the court granted

plaintiffs’ counsel leave to submit the 170 late questionnaires. Upon defendants’

motion, the court dismissed the 67 personal injury cases for the reasons given in its

January 2013 order. Doc. 1101. (This is the same order, issued in June 2013, in

which the court dismissed the two wrongful death cases involving dates of death

before May 5, 1992—which also cropped up after the court allowed plaintiffs’

counsel to submit the late questionnaires.) Like the list of cases attached to the

January 2013 order, the list of cases attached to the June 2013 order included three

consortium case numbers paired with the corresponding personal injury case. See

Doc. 1101-1. Plaintiffs’ counsel again did not object to the dismissal of the

consortium cases. We consolidated plaintiffs’ counsel’s appeal from the June 2013

order (no. 13-12901) with their appeal from the January 2013 order (no. 13-

10839).

      The remaining 37 loss of consortium cases were identified during an audit of

the docket, conducted by the parties and the Special Master at the court’s request,

to identify any cases that were due to be dismissed based on orders already issued

by the court. See Doc. 975. These 37 consortium cases were derivatives of



                                             44
                Case: 13-10839        Date Filed: 09/10/2014        Page: 45 of 84


personal injury cases dismissed by the January 2013 order—they hadn’t been

paired together before that order. 27 The defendants sought to administratively

close the cases because they had effectively been dismissed by the court’s January

2013 order. See Doc. 1012, at 2. Because plaintiffs’ counsel indicated their

intention to oppose such action, the defendants also argued (1) that the loss of

consortium cases were wiped out by Florida’s wrongful death statute upon the

death of the smoker—meaning the only viable cause of action was a wrongful

death case brought by the decedent’s survivors (which should have been filed back

in 2008); and (2) in the alternative, the consortium cases were barred by the statute

of limitations because the Engle class representatives had not alleged independent

consortium claims and, therefore, the limitations period had not been tolled by the

Engle class action or the Engle III savings period.28

       Plaintiffs’ counsel did not oppose the dismissal of 12 of the 37 consortium

cases. Doc. 1020, at 1 n.1. As for the remaining 25, plaintiffs’ counsel argued that

the cases were independently viable, even though the personal injury cases they

were associated with had been dismissed, because “these complaints were filed by


       27
         In fact, for 21 of the 37 consortium cases that defendants moved the court to dismiss,
the name of the spouse/consortium plaintiff had been listed in the court’s January 2013 order but
the docket number had not been separately listed (as it was for the 132 consortium cases that
were dismissed by the January 2013 order).
       28
          Under Florida law, to receive the benefit of class action tolling, “the claims in the later
action [must be] the same as those alleged in the earlier [class] action.” Hromyak v. Tyco Int’l
Ltd., 942 So. 2d 1022, 1023 (Fla. 4th Dist. Ct. App. 2006).


                                                     45
             Case: 13-10839      Date Filed: 09/10/2014    Page: 46 of 84


living persons who had capacity to sue.” Id. at 1. Yet plaintiffs’ counsel

apparently agreed that these plaintiffs could not pursue standalone loss of

consortium claims because they sought leave to amend the complaints to allege

wrongful death claims or survival claims (ostensibly to be maintained by these 25

plaintiffs in their capacity as the personal representatives of the decedents’ estates).

They did not propose such amendments at that time; rather, they stated their

intention to “allege additional facts that would establish a sufficient basis for

alternative wrongful death and survival claims.” Id. at 6. As for the defendants’

argument that the limitations period was not tolled by the Engle class action,

plaintiffs’ counsel explained that the Engle III court never said that “spouses of

Engle class members should not be allowed to proceed with claims for loss of

consortium,” and therefore, counsel asserted, the Engle class action tolled the

limitations period for such consortium claims. See Doc. 1020, at 5 (emphasis

added).

      On August 16, 2013, the District Court issued an order dismissing the loss of

consortium cases as time barred. Doc. 1130. The court explained: The Engle

class representatives did not bring standalone loss of consortium claims. “The

plain language of the class definition was limited to living smokers and the

survivors of deceased smokers”—not “‘spouses,’ ‘children,’ or ‘family members’

of the smokers.” Id. at 4. And “though derivative of and dependent on the injured



                                              46
               Case: 13-10839        Date Filed: 09/10/2014        Page: 47 of 84


plaintiff’s ability to recover, loss of consortium claims are ‘separate and distinct’

under Florida law . . . , as they are ‘brought on behalf of a separate party and may

be maintained in situations where the injured party has not been joined.’” Id. at 6

(quoting Ruffo v. R.J. Reynolds Tobacco Co., No. 07-30292 CA 24, ¶ 8 (Fla. 11th

Jud. Cir. Apr. 30, 2012)). Thus, “[b]ecause they were not included in the Engle

case and are distinct claims, tolling by the Engle savings period does not apply to

save the Plaintiffs’ loss of consortium claims.” Id. at 7. Because the original

consortium claims were untimely, any amendment to those claims (even if it

related back under Rule 15(c)) would also be untimely; thus the court denied

plaintiffs’ counsel’s request for leave to amend as futile.29

       In closing, the court discussed its earlier unexplained dismissal of the 132

consortium cases in its January 2013 order as follows:

            The Court does not rely on the fact that the January 22, 2013 Order
            dismissed some consortium claims in reach[ing] the determinations
            reflected [by] this Order. Rather, dismissing all consortium cases
            is proper for the reasons stated above. However, it is inaccurate
            for either side to suggest that they either affirmatively moved to

       29
           In the alternative, the court denied plaintiffs’ counsel’s “motion” to dismiss because (a)
“though nominally a ‘cross-motion,’” plaintiffs’ counsel’s “request for leave to amend a
pleading[] is not properly made when simply included in a response to a motion,” Doc. 1130, at
10 n.8 (citing Fed. R. Civ. P. 7(b); Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009)); and
(b) “the request is otherwise due to be denied based upon Plaintiffs’ failure to satisfy the
requirement that ‘[a] motion for leave to amend should either set forth the substance of the
proposed amendment or attach a copy of the proposed amendment,’” id. (quoting Long v. Satz,
181 F.3d 1275, 1279 (11th Cir. 1999)). The court also questioned whether the proposed new
wrongful death or survival claims would relate back under Rule 15(c): “Among other things,
such a dramatic transformation of these cases, after they have been pending for more [than] five
years, would certainly prejudice [the defendants].” Doc. 1130, at 11 n.9.


                                                     47
                Case: 13-10839      Date Filed: 09/10/2014        Page: 48 of 84


          dismiss those consortium cases or specifically argued against
          dismissal in briefing the initial motion to dismiss.

Doc. 1130, at 12.

      Plaintiffs’ counsel filed a timely appeal from this August 2013 order (appeal

no. 13-14302), which we consolidated with their appeals from the January 2013

and June 2013 orders.

                                                D.

        The table below summarizes the District Court’s orders we review in these

consolidated appeals.

Date             ECF no. Cases Dismissed                                           Appeal no.
Nov. 26, 2012    835     37 wrongful death cases filed on behalf of survivors of   No appeal
                         smokers who died before May 5, 1992
Jan. 22, 2013    925     521 personal injury cases filed on behalf of              13-10839
                         predeceased smokers, and
                         132 loss of consortium cases filed on behalf of family
                         members of predeceased smokers
June 17, 2013    1101    67 personal injury cases filed on behalf of               13-12901
                         predeceased smokers,
                         3 loss of consortium cases filed on behalf of family
                         members of predeceased smokers, and
                         2 wrongful death cases filed on behalf of survivors of
                         smokers who died before May 5, 1992
Aug. 16, 2013    1130    37 loss of consortium cases filed on behalf of family     13-14302
                         members of predeceased smokers, only 25 of which
                         were opposed

      We begin by discussing the 588 personal injury cases, then the 160 loss of

consortium cases, and lastly the 2 wrongful death cases.

                                               III.



                                                      48
               Case: 13-10839       Date Filed: 09/10/2014       Page: 49 of 84


       As explained, the District Court gave a few reasons for dismissing the 588

personal injury cases involving predeceased plaintiffs: (a) the personal injury

claims are nullities and thus not subject to amendment or a substitution of the

plaintiff; (b) even if the claims weren’t nullities, Rule 17 does not enable plaintiffs’

counsel to substitute in personal representatives for all of the predeceased smokers

because they had not shown that Mr. Wilner’s 588 mistakes were understandable;

and (c) even if plaintiffs’ counsel could have substituted in new plaintiffs and

amended the allegations shortly after filing, their attempts to do so four years later,

and only after the court-ordered questionnaires revealed all the predeceased

smokers, came far too late.

       It is uncontested that the personal injury cases were properly dismissed—

whether nullities ab initio or not—if the complaints cannot now be amended to

substitute in the personal representatives of the decedents’ estates and allege

wrongful death claims or survival claims on their behalf. Because we find the

court’s decision to deny leave to amend to be eminently reasonable, we need not

consider whether a personal injury claim brought on behalf of a deceased

individual has any legal effect, such that it can later be amended. 30


       30
           The District Court concluded, based on the nullity theory, that it had no jurisdiction
over the predeceased plaintiffs’ complaints. Normally, we must address the jurisdictional issues
in an appeal first because we cannot reach the merits until we are satisfied that we have
jurisdiction to consider them. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118
S. Ct. 1003, 1012, 140 L. Ed. 2d 210 (1998). But that general rule does not apply here because
the Rule 17 and Rule 15 issues presented are procedural and do not require us to pass judgment


                                                   49
               Case: 13-10839       Date Filed: 09/10/2014      Page: 50 of 84


       We begin with the Federal Rules of Civil Procedure that govern the

amendment of pleadings and substitution of parties and then explain our reasons

for affirming the District Court’s application of those rules.

                                              A.

       Rule 15 allows parties to amend their pleadings once within a short time

after the filing of responsive pleadings, and after that, “only with the opposing

party’s written consent or the court’s leave,” which “[t]he court should freely

give . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). The thrust of Rule

15(a) is to allow parties to have their claims heard on the merits, and accordingly,

district courts should liberally grant leave to amend when “the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief.” Foman

v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L. Ed. 2d 222 (1962).

Nevertheless, a motion for leave to amend may appropriately be denied “(1) where

there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

deficiencies by amendments previously allowed; (2) where allowing amendment

would cause undue prejudice to the opposing party; or (3) where amendment



on the merits of the underlying claims. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,
549 U.S. 422, 431, 127 S. Ct. 1184, 1192, 167 L. Ed. 2d 15 (2007) (“[A] federal court has
leeway ‘to choose among threshold grounds for denying audience to a case on the merits.’”
(quoting Ruhrgas AG v. Marathon Oil Co, 526 U.S. 574, 584, 119 S. Ct. 1563, 1570, 143 L. Ed.
2d 760 (1999))); see also Freeman v. First Union Nat’l, 329 F.3d 1231, 1234 (11th Cir. 2003)
(analyzing whether leave to amend should have been granted under Rule 15 even though the
defect at issue implicated Article III standing).


                                                   50
             Case: 13-10839       Date Filed: 09/10/2014   Page: 51 of 84


would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

“Although generally, the mere passage of time, without more, is an insufficient

reason to deny leave to amend a complaint, undue delay may clearly support such a

denial.” Hester v. Int’l Union of Operating Eng’rs, 941 F.2d 1574, 1578–79 (11th

Cir. 1991) (citations omitted).

      When a party seeks to amend a complaint to change plaintiffs, Rule 17 also

comes into play. See Fed. R. Civ. P. 15, Advisory Comm. Notes, 1966 Amend.

Rule 17(a)(1) requires that “[a]n action must be prosecuted in the name of the real

party in interest.” When the real party in interest is not properly named, Rule

17(a)(3) requires the court to provide an opportunity to substitute in the correct

party before the court dismisses the case, provided that the substitution is made

within a reasonable time after objection. The Advisory Committee’s comments

make clear, though, that while the rule was added “in the interests of justice,”

“[t]he provision should not be misunderstood or distorted. It is intended to prevent

forfeiture when determination of the proper party to sue is difficult or when an

understandable mistake has been made.” Fed. R. Civ. P. 17, Advisory Comm.

Notes, 1966 Amend. Accordingly, “most courts have interpreted . . . Rule 17(a) as

being applicable only when the plaintiff brought the action [in the name of the

wrong party] as a result of an understandable mistake, because the determination of

the correct party to bring the action is difficult.” Wieburg v. GTE Sw. Inc., 272



                                              51
               Case: 13-10839        Date Filed: 09/10/2014        Page: 52 of 84


F.3d 302, 308 (5th Cir. 2001) (citing cases); see also Charles Alan Wright, Arthur

R. Miller & Mary Kay Kane, Federal Practice and Procedure, § 1555, at 571 (3d

ed. 2010) (“[I]t has been held that when the determination of the right party to

bring the action was not difficult and when no excusable mistake had been made,

then Rule 17(a)(3) is not applicable and the action should be dismissed.” (citing

cases)).31

                                                 B.

       We review the District Court’s application of the Federal Rules to deny

amendment and substitution for abuse of discretion. Bryant, 252 F.3d at 1163;

Delta Coal Program v. Libman, 743 F.2d 852, 857 (11th Cir. 1984). To the extent

that the court’s denial of a motion for leave to amend or substitute a party is based

on factual findings, we review those findings for clear error. Powers v. Graff, 148
       31
            The Tenth Circuit requires only that a mistake in naming the wrong party have been an
honest one. Esposito v. United States, 368 F.3d 1271, 1276–77 (10th Cir. 2004). In allowing
substitution under Rule 17(a)(3) when an honest but unreasonable mistake has been made, the
Tenth Circuit emphasized “the policy behind Rule 17(a), which disfavors forfeiture.” Id. at
1277. Nevertheless, the court left open “the possibility that a party’s mistake in naming the
plaintiff . . . could be so inexplicable and irrational as to raise an inference that it was not an
‘honest’ mistake.” Id. at 1276–77; see also id. at 1275 (“Read literally, Rule 17(a) would appear
to require that a party always be given a reasonable time to substitute the real party in interest
where objection has been made. Such a literal reading, however would countenance conduct in
violation of the spirit of the Rules . . . .” (footnote omitted)).
        Plaintiffs’ counsel do not urge us to adopt the Tenth Circuit’s standard; they concede that
Rule 17(a)(3) is only available “(1) when an understandable mistake has been made in the
determination of the proper party or where the determination is difficult; (2) where the change is
merely formal and does not materially alter the known facts or issues; and (3) where the original
plaintiff was not a fictitious entity; (4) if done timely.” Appellant Br. in 13-10839, at 27 (quoting
Delta Coal Program v. Libman, 554 F. Supp. 684, 690 (N.D. Ga. 1982), aff’d 743 F.2d 852 (11th
Cir. 1984)). Accordingly, we apply that standard in evaluating their request to amend and
substitute.


                                                      52
             Case: 13-10839     Date Filed: 09/10/2014    Page: 53 of 84


F.3d 1223, 1226 (11th Cir. 1998). While the court’s application of Rule 17 and 15

are obviously interrelated—we analyze each rule separately, beginning with Rule

17.

                                           1.

      In their briefs to this court, plaintiffs’ counsel never tackle head-on the

District Court’s conclusion that Rule 17(a)(3) was unavailable to them because of

the way in which these 588 cases were filed—that is, seemingly without

investigation or authorization. They acknowledge that Rule 17(a)(3) is only

available “when an understandable mistake has been made in the determination of

the proper party or where the determination is difficult,” Appellant Br. in 13-

10839, at 27–28 (quotation marks omitted), yet they never explain why Mr.

Wilner’s 588 mistakes were understandable—other than by suggesting, as a

general proposition, that the size of the tobacco litigation and Engle III’s tight

deadline should excuse the many “technical pleading errors.”

      In this respect, plaintiffs’ counsel’s arguments to this court were constrained

by counsel’s failure in the District Court to lay the factual foundation for their

substitution request. Common sense dictates that a lawyer who files over 500

defective pleadings and who later seeks the court’s leave to fix his mistakes must

establish that he is entitled to it. See generally Fed. R. Civ. P. 7(b) (requiring any

motion to “state the relief sought” and “state with particularity the grounds for



                                                53
             Case: 13-10839       Date Filed: 09/10/2014   Page: 54 of 84


seeking the order”). There is no doubt that plaintiffs’ counsel had the singular

ability to demonstrate to the District Court why Mr. Wilner’s filing of all these

invalid cases was understandable under the circumstances. And yet, as the District

Court observed in its January 2013 order, they left critical questions unanswered.

See Doc. 925, at 10 (“[W]hether counsel undertook any significant effort during

[the Engle III savings period] to confirm the status of their clients remains

unestablished in the record.”).

      We recount what “evidence” plaintiffs’ counsel did submit and then explain

why we agree with the District Court that Rule 17(a)(3) was not available on this

record.

      First, plaintiffs’ counsel submitted Mr. Wilner’s sworn declaration in

response to the defendants’ motion to dismiss the first 521 personal injury cases.

The declaration described The Wilner Firm’s pre-filing attempts to contact its

clients and investigate their claims in exceptionally broad terms. We are told that

the firm collected 3,000 clients by 1998 and “remained in contact with most but

not all” during the pendency of the Engle class action. Doc. 589-1, at 2.

“Unfortunately, some [clients] had been lost to follow up,” and thus, “the status of

the original claimant was unknown” when Engle III’s savings period came to a

close. Id. Faced with a deadline, Mr. Wilner “elected to list all claimants of




                                              54
             Case: 13-10839      Date Filed: 09/10/2014    Page: 55 of 84


unknown status under the name of the injured or deceased party, who had first

contacted me or my firm.” Id.

      That’s it. We are not told what The Wilner Firm did to keep up with its

clients during the decade or so that Engle was winding through state court, how

many of those clients it lost touch with before Engle III came down in December

2006, what efforts it took following Engle III to reestablish contact, or how many

of these missing clients it failed to contact before a lawsuit was filed on their

behalf in January 2008. Nor are we told what information Mr. Wilner used to draft

complaints for the missing clients, when those clients had last been in contact with

the firm, or what efforts were taken to update client information and otherwise

investigate the validity of their cases. And Mr. Wilner’s declaration did not even

mention, much less explain, how his firm came to file personal injury cases on

behalf of smokers who died before the mid-’90s—who obviously did not contact

his firm to request representation.

      These missing details were highly relevant to plaintiffs’ counsel’s request

for leave to amend; as the party seeking to substitute in new plaintiffs in 588 cases,

the onus was on plaintiffs’ counsel to show the court why they couldn’t have

discovered that their clients were dead before they filed cases in their names.

Counsel had more than one opportunity to build a record on this point. During the

June 2012 hearing, the court peppered the plaintiffs’ attorneys with questions,



                                              55
             Case: 13-10839     Date Filed: 09/10/2014    Page: 56 of 84


trying to understand how in the world they could claim to have had authority to file

these lawsuits or to have investigated the facts stated in all these complaints. Mr.

Wilner was not present at that hearing, leaving his co-counsel to answer for his

actions. Ms. Cabraser, who joined the litigation in 2011, claimed ignorance to all

things related to the original filing and, when pressed on the details of Mr.

Wilner’s incomplete declaration, simply stood on its contents without elaborating

or offering to submit additional support. See, e.g., Doc. 677, at 42, 62, 64, 65–67,

72–73.

      In fact, it appears that Ms. Cabraser thought it was the court’s job to build a

record explaining the filing of all these complaints:

         We would ask the Court, if it has a concern on any of these factual
         issues [regarding how and why the cases were filed], to use an
         order to show cause procedure with respect to authority to file
         because the federal rules say that there should be an opportunity to
         amend to allege the party with the right capacity to pursue the
         particular claim.

         Given the fact that we have information from these claimants
         themselves [(i.e., the survivors of the predeceased plaintiffs)] now
         through the questionnaires . . . , we believe the fairest thing to do
         rather than to speculate, particularly when someone [(Mr. Wilner)]
         isn’t here, is to enable us to act on the information that we have
         going forward on these claims and to proceed with those claims
         that can proceed.

Id. at 73. Following the hearing, plaintiffs’ counsel did not submit any

documentation to support the portions of Mr. Wilner’s declaration the court found

untenable, they didn’t submit any more information—in any form—to address the


                                             56
             Case: 13-10839     Date Filed: 09/10/2014    Page: 57 of 84


court’s unanswered questions, and they didn’t seek an evidentiary hearing on the

matter to submit evidence and testimony and allow the court to make factual

findings.

      It was only months later, after the defendants moved for a Rule 11 inquiry,

that Mr. Wilner came forward with a few more details. Plaintiffs’ counsel rely on

the information contained in their Rule 11 filings in urging us to overturn the

District Court’s dismissal of the predeceased plaintiffs’ cases, despite the fact that

neither side asked the District Court to consider the Rule 11 filings in evaluating

the defendants’ motion to dismiss. Even if we do consider Mr. Wilner’s Verified

Response to the Rule 11 motion and the summary data attached thereto, the record

remains incomplete or conflicting on nearly every relevant point.

      First, Mr. Wilner’s sworn declaration states, “By 1998, I represented over

3,000 Florida smokers or their families. These clients were signed into contractual

agreements giving the firm latitude as to the appropriate method to preserve and

advance their claim[s] against the cigarette companies.” Doc. 589-1, at 1

(emphasis added). His Verified Response states, though, that his representation

began when his firm received “information sufficient for us to believe that such

client wanted us to act on their behalf should circumstances deem it advisable.”

Doc. 822, at 4. It explains further: “requiring clients, who were at the time Engle

class members and formally represented by class counsel, to sign agreements in the



                                              57
             Case: 13-10839     Date Filed: 09/10/2014   Page: 58 of 84


mid 1990s was not consistent with class action practices nor with our intent to

monitor their potential claims and act only if necessary.” Id. at 18. “[R]egardless

of the presence of a written agreement, our firm was duty bound to presume it

represented each client who made contact seeking legal advice, and to act

accordingly.” Id. So while Mr. Wilner originally told the court he had signed

agreements from all 3,000-or-so of his “clients,” if the Verified Response is to be

believed, it would seem that he considered anyone who contacted his firm to be a

client and that none of them executed a written representation agreement.

      Next, in his sworn declaration, Mr. Wilner stated, “my firm had successfully

remained in contact with most but not all of these clients during the decade long

period between their initial contact with the firm and the Supreme Court’s [Engle

III] decision.” Doc. 589-1, at 2. In his Verified Response, Mr. Wilner tells us the

opposite: that “[t]here is normally no need to monitor individual class members,”

and that the Florida Supreme Court’s decertification of the class imposed “a unique

and exigent circumstance” on his firm “whose last contacts with these class

members could well be decades old.” Doc. 822, at 4–5. The summary data he

attached to his Verified Response confirms that his last contact with most of the

predeceased plaintiffs was in the mid- to late-’90s. We are not given data for the

rest of Mr. Wilner’s “clients.” In light of Mr. Wilner’s confessed belief that he

was “duty bound to presume [he] represented each client who made contact,” id. at



                                            58
               Case: 13-10839       Date Filed: 09/10/2014       Page: 59 of 84


18, we are left with the inevitable conclusion that he filed lawsuits in 2008 for

many individuals whose last, and perhaps only, contact with his firm was nearly a

decade earlier, who never authorized him to file suit, and who, in all likelihood,

had no earthly idea that Mr. Wilner considered himself to be their lawyer.

       Finally, while the Verified Response at least gives some information

regarding Mr. Wilner’s efforts to reestablish contact during the Engle savings

period (his sworn declaration was silent on this point), it omits the details

necessary to make it useful. His Verified Response says the firm tried “mailing,

calling, visits to last addresses, talking to neighbors, [and] other methods,” to

contact its clients during the savings period. Doc. 822, at 5–6. That’s all. Mr.

Wilner doesn’t disclose how many clients his firm tried to contact or how many

were successfully contacted (we know it didn’t contact at least 588), much less

when the firm started trying, how many people were assigned to the task, how

many letters, phone calls, or house calls they made, whether the firm made any

other attempts to confirm that its clients were still alive (for example, through a

public records search), or any of the other relevant information that would have

enabled the District Court to evaluate whether Mr. Wilner made a reasonable effort

to track down and verify the status of the individuals he filed suit on behalf of. 32



       32
          To give a relevant point of comparison, when plaintiffs’ counsel sought an extension of
the questionnaire deadline, they devoted four full pages to describing in great detail the efforts


                                                   59
               Case: 13-10839       Date Filed: 09/10/2014        Page: 60 of 84


And as an “explanation” for filing personal injury suits for 100 smokers whom he

presumably knew to be dead (because his files indicated contact with these

“clients” after the plaintiff-smoker’s date of death), Mr. Wilner simply chalks it up

to “reasons that can never be determined.” Doc. 822, at 14.

       On this record, plaintiffs’ counsel would have us overturn the District

Court’s refusal to allow the substitution of plaintiffs under Rule 17(a)(3).

However, they never cogently explain where the District Court went wrong in

concluding that Rule 17(a)(3) was unavailable in these cases because of their

failure to establish that Mr. Wilner’s 588 “mistakes” were understandable. Instead,

they direct our attention to various recitations of the rule’s policy underpinnings to

support the general point that Rule 17(a)(3) was promulgated to avoid forfeiture of

otherwise valid claims. From that they insinuate that the District Court must have

erred because plaintiffs’ counsel have now identified the real plaintiffs in these

cases, and those plaintiffs are now willing and able to proceed.

       But as the Advisory Committee and courts applying the rule have made

clear, Rule 17(a)(3) isn’t a plenary license to fix “pleadings errors” in all cases for

all reasons. Rather, the rule “is intended to prevent forfeiture when determination

of the proper party to sue is difficult or when an understandable mistake has been



they were taking to contact their clients and gather the information the court required. See Doc.
359.


                                                   60
             Case: 13-10839     Date Filed: 09/10/2014    Page: 61 of 84


made.” Fed. R. Civ. P. 17, Advisory Comm. Notes, 1966 Amend. In fact, as an

example of the type of conduct that isn’t covered by the rules, the Advisory

Committee offers an example that resembles Mr. Wilner’s en masse filing:

          [Rule 17(a)(3)] does not mean, for example, that, following an
          airplane crash in which all aboard were killed, an action may be
          filed in the name of John Doe (a fictitious person), as personal
          representative of Richard Roe (another fictitious person), in the
          hope that at a later time the attorney filing the action may
          substitute the real name of the real personal representative of a real
          victim, and have the benefit of suspension of the limitation period.
          It does not even mean, when an action is filed by the personal
          representative of John Smith, of Buffalo, in the good faith belief
          that he was aboard the flight, that upon discovery that Smith is
          alive and well, having missed the fatal flight, the representative of
          James Brown, of San Francisco, an actual victim, can be
          substituted to take advantage of the suspension of the limitation
          period.

Id. (quoted by the District Court’s January 2013 order, Doc. 925, at 9–10).

      Plaintiffs’ counsel dismiss the Advisory Committee’s hypothetical as

“imperfect” and “inapt” because Mr. Wilner didn’t file suit on behalf of fictitious

people—he had names. Appellant Br. in 13-10839, at 32. They fail to grapple

with the broader point: that Rule 17 was not promulgated to allow lawyers to file

placeholder actions (Mr. Wilner called them “protective filings”) to keep a

limitations period open while they investigate their claims and track down the

proper parties. If we were to adopt the approach plaintiffs’ counsel propose—and

thus compel courts to allow substitution any time the real plaintiff is waiting in the

wings—we would read this limitation out of existence and enable, in fact


                                             61
                 Case: 13-10839        Date Filed: 09/10/2014       Page: 62 of 84


encourage, lawyers to file complaints without proper authorization or investigation.

Such a result would run counter not only to the policy underpinnings of Rule 17,

but also those of Rule 11,33 and would, in a very real sense, obstruct the district

courts’ ability to administer justice to litigants waiting for their cases to be heard.

       Plaintiffs’ counsel also complain that the District Court failed to account for

“the actual circumstances presented by the Engle litigation itself.” Appellant Br. in

13-10839, at 32. We take that to mean that plaintiffs’ counsel seeks relief from

what they see as an overly rigid application of the Federal Rules in light of the

unique challenge presented by the volume of plaintiffs and a relatively short filing

window. Clearly The Wilner Firm faced a significant logistical challenge in trying

to track down several thousand individuals during the Engle III savings period, but

this challenge was at least partially a problem of its own making. Plaintiffs’

counsel have consistently submitted that Engle III triggered an until-then-
       33
            Rule 11(b) provides, in relevant part:
       By presenting to the court a pleading, written motion, or other paper—whether by
       signing, filing, submitting, or later advocating it—an attorney . . . certifies that to
       the best of the person’s knowledge, information, and belief, formed after an
       inquiry reasonable under the circumstances:
       (1) it is not being presented for any improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation;
       (2) the claims, defenses, and other legal contentions are warranted by existing law
           or by a nonfrivolous argument for extending, modifying, or reversing existing
           law or for establishing new law;
       (3) the factual contentions have evidentiary support or, if specifically so
           identified, will likely have evidentiary support after a reasonable opportunity
           for further investigation or discovery . . . .
Fed. R. Civ. P. Rule 11(b).


                                                     62
             Case: 13-10839     Date Filed: 09/10/2014   Page: 63 of 84


unforeseen need to track down all their clients within its one year savings period.

But it was contemplated as far back as the Dade County Circuit Court’s three-

phase trial plan that certain elements of each class member’s case would have to be

tried separately. Presumably that’s the whole reason Mr. Wilner signed up so

many clients in the 1990s. Thus, we cannot blindly accept plaintiffs’ counsel’s

suppositions that “[t]he Engle proceedings gave no hint, until the final decision by

the Florida Supreme Court, that individual damage claims would be authorized,”

Doc. 589-1, at 2, or that there was “no need to monitor individual class members”

until Engle III came down, Doc. 822, at 4.

      Even if Engle III had created an unforeseen hardship, such exigencies did

not excuse Mr. Wilner from his Rule 11 obligations at the time of filing, nor do

they give plaintiffs’ counsel an automatic right to substitution now. As the District

Court put it during one of the many hearings required to sort through the problems

with Mr. Wilner’s bulk filing, “the volume of claims does not render the

fundamental precepts of lawyer-client responsibilities, vis-a-vis the client and vis-

a-vis the Court as procedural niceties.” Doc. 677, at 40. The solution to managing

these types of mass actions is surely not that the standard of care diminishes as the

number of cases grows. If we were to hold that plaintiffs’ counsel are entitled to

substitution solely on account of the large volume of cases they filed, we would

invite the same result in every mass tort action. In fact, we would give lawyers an



                                             63
             Case: 13-10839      Date Filed: 09/10/2014    Page: 64 of 84


incentive to tack on unauthorized and uninvestigated claims; for if sheer volume

relaxes the requirement that a lawyer investigate the facts alleged in his complaints

before filing them, then bulk filing like Mr. Wilner’s becomes self-justifying—a

practice we would never accept in a single case would become more palatable the

more times it is repeated. We decline to adopt such an approach. If Mr. Wilner

lacked the resources required to fulfil his obligations to his clients and the court, he

should have enlisted the services of another firm during the Engle savings period

(as he did in 2011) or he should have pared down the volume of claims to

something that he could manage.

      For the foregoing reasons, we agree with the District Court’s conclusion that

plaintiffs’ counsel were not entitled to the substitution of plaintiffs under Rule

17(a)(3). We next address Rule 15.

                                           2.

      In addition to the way they filed these cases, plaintiffs’ counsel compounded

their troubles by failing for over four years to bring their 588 mistakes to the

District Court’s attention. It was only after the court-ordered questionnaire process

revealed all these non-viable cases that plaintiffs’ counsel sought leave to amend

their defective complaints to fix their mistakes. Not surprisingly, the District Court

concluded that the request came far too late—even if the court would have allowed

amendment and substitution if counsel had brought these problems to its attention



                                                64
             Case: 13-10839     Date Filed: 09/10/2014    Page: 65 of 84


shortly after filing, counsel “slept on whatever rights they may have had to amend

their complaints and file in the name of the proper parties” by waiting to do so

until the court uncovered the problems four years later. Doc. 925, at 12.

      In urging us to overturn that decision as an abuse of discretion, plaintiffs’

counsel argue that they “sought leave to amend the erroneously styled complaints

at a reasonable time in the context of this unusual, protracted mass tort litigation,”

Reply Br. in 13-12901, at 1; that “[n]o grounds existed to find that Plaintiffs

engaged in undue delay, bad faith or dilatory motive, in light of the clear record

indicated by the protracted Engle litigation, including the multiple stays ordered by

the District Court with respect to the Engle progeny cases,” Appellant Br. in 13-

10839, at 48–49; and that “[a]ny delay that has occurred is not the result of

Plaintiffs who have slumbered, but, instead, is the product of discretionary case

management in this mass tort litigation, including the District Court’s decision to

impose a stay on the individual lawsuits,” id. at 22. Moreover, because no pre-trial

work had been done on account of the court’s stay order, plaintiffs’ counsel assert

that the defendants would not be prejudiced by allowing them to convert these

personal injury claims into wrongful death and/or survival claims.




                                              65
               Case: 13-10839        Date Filed: 09/10/2014       Page: 66 of 84


       We focus first on the stay order, which is the only real explanation plaintiffs’

counsel offer for their four-year silence. 34 As described earlier, the District Court

entered an order staying all Engle progeny cases in October 2008, pending

resolution of the parties’ petitions for interlocutory appeals from two of the court’s

orders. After this court denied one petition and granted the other and decided the

appeal, the District Court left its stay order in place at both sides’ request. In their

joint motion requesting that the court leave the stay in place, the parties explained,

“retention of the stay will facilitate the orderly management of this litigation, and

will promote judicial economy and the convenience of the Court and the parties.”

Doc. 5, at 1. Plaintiffs’ counsel now say the stay order deprived them of any

opportunity to fix their mistakes in the 588 predeceased plaintiffs’ cases. They

rely heavily on a 2009 order severing the original multi-plaintiff cases into 4,432

separately-docketed cases, in which the court wrote: “The stay in these cases

remains in effect until further order of this Court. Upon the lifting of the stay, the

Court will enter orders requiring the filing of an amended complaint and answer in

each case.” Doc. 1, at 4. From that language, they infer that they were unable, or

       34
           We assume that Mr. Wilner’s representations in his sworn declaration and his Verified
Response are truthful, and that he knew, before the questionnaire process, that “most but not all”
of the predeceased plaintiffs’ complaints were “mis-styled.” See Doc. 822, at 9; see also Doc.
589-1, at 2 (“[F]ollowing the filing, efforts to locate survivors were successful in all but a few
cases, and those survivors ratified the filings nunc pro tunc.”). For the undisclosed number of
complaints that counsel didn’t know to be “mis-styled,” the only conclusion we can draw is that
plaintiffs’ counsel discovered the defects upon receiving a completed questionnaire from the
predeceased plaintiffs’ survivors.


                                                   66
               Case: 13-10839        Date Filed: 09/10/2014       Page: 67 of 84


at least had no obligation, to correct the pleadings in the 588 predeceased

plaintiffs’ cases.

       The District Court saw things differently; in its January 2013 order it wrote,

“the stay did not prevent counsel from inquiring into the status of their clients and

bringing any changes in status to the Court’s attention.” Doc. 925, at 11. In fact,

plaintiffs’ counsel themselves did not interpret the stay order as an absolute bar:

when a living personal injury plaintiff died, they filed a motion asking the court to

lift the stay for the purpose of allowing them to amend the complaint to allege

wrongful death or survival claims and substitute in the personal representative of

that deceased plaintiff. See id. (listing examples); see also Doc. 1128 (granting 90

such motions). Plaintiffs’ counsel have given no explanation as to why they

couldn’t have done the same in the predeceased plaintiffs’ cases.35


       35
           Plaintiffs’ counsel say they started filing motions for leave to amend in post-filing-
deceased plaintiffs’ cases in response to the Florida District Court of Appeal, Second District’s
decision in Capone v. Philip Morris USA, Inc. (“Capone I”), 56 So. 3d 34 (Fla. 2d Dist. Ct. App.
2010). See Reply Br. in 13-12901, at 11–12. In Capone I, the court explained that “a personal
injury claim is extinguished upon the death of the plaintiff, and any surviving claim must be
brought as a new and separate wrongful death action—it cannot be brought as an amendment to a
personal injury action.” Id. at 36. The court then upheld the dismissal of a personal injury claim
in which the plaintiff died after filing because the survivors did not file a new wrongful death
suit within two years of the plaintiff-decedent’s death (they had instead just moved to amend the
original personal injury claims). Id. Capone I was reversed by the Florida Supreme Court in
June 2013. Capone v. Philip Morris USA, Inc. (“Capone II”), 116 So. 3d 363, 377 (“[I]t is
clearly in the furtherance of justice to allow the reasonable amendment of pleadings to add a
claim for wrongful death, and possibly a claim for survival damages, when the injured plaintiff
in a personal injury action dies.” (quotation marks omitted)). However, Capone II was decided
after the relevant events leading to these appeals.
       Following Capone I, which came down in December 2010, the Special Master noted in
his April 2011 report to the District Court that the District Court of Appeal’s interpretation of


                                                    67
               Case: 13-10839       Date Filed: 09/10/2014        Page: 68 of 84


       Nor do they explain why they remained silent in the face of the District

Court’s repeated requests for the parties’ assistance in culling and categorizing the

docket. As already explained in detail, the District Court sought from the outset to

shape the mass of undifferentiated cases into something more defined and

manageable—something that could be quantified and categorized and therefore

more efficiently pushed towards resolution. In fact, plaintiffs’ counsel proposed

various ways to economize and classify the cases, including giving priority to


Florida law could invalidate a large number of cases in which “the smoker has died of smoking
related illness but did not file a wrongful death action before the expiration of the [Engle III]
savings period.” Doc. 147, at 53. In the June 2011 hearing (the same hearing in which the court
decided that questionnaires were needed), the court asked Mr. Wilner how many cases were
going to require amendment and/or new wrongful death claims to be filed:
       [THE COURT:] Are we talking three or 300, or do you know?
       MR. WILNER: I think there will be some . . . .
       [THE COURT:] Do you know how many there are?
       MR. WILNER: I don’t, your Honor. I can get that count back to the Court pretty
       soon, but I don’t have it on the tip of my tongue.
Doc. 171, at 90. Mr. Wilner did not follow up with the information. It was only after the
questionnaire process concluded that the court learned the number of plaintiffs who died after
filing—and that 588 had died before filing.
        During this same period, plaintiffs’ counsel started filing new wrongful death cases for
the survivors of personal injury plaintiffs who died after filing; “in an abundance of caution,”
they also filed motions to amend and substitute in the original personal injury actions—seeking
to convert those into wrongful death cases. See, e.g., M.D. Fla. no. 3:09-cv-13057, Doc. 3 (May
23, 2011). Thus, it is obvious that they understood the stay not to be an absolute bar to filing a
motion to amend. Rather, it seems that when they had something to gain from seeking leave to
amend and substitute (in cases with post-filing deaths, they ensured that the survivors’ wrongful
death/survival claims were preserved, regardless of what became of Capone I), they were more
than capable of filing such motions. The only reason we can divine—for we are given no reason
by plaintiffs’ counsel—for their failure to do the same in cases with pre-filing deaths is that a
request for leave to amend and substitute in those cases would have only revealed that the cases
were due to be dismissed under the reasoning of Capone I (since, by 2011, a new wrongful death
case would have come more than two years after the decedent’s death).


                                                   68
               Case: 13-10839       Date Filed: 09/10/2014       Page: 69 of 84


living smokers and consolidating cases or certifying smaller class actions based on

shared characteristics (for example, disease type, date of diagnosis, cigarette brand,

etc.). Obviously the effectiveness of such efforts depended on the court having

accurate information regarding the type of case, the current status of the plaintiff,

and the facts that gave rise to their claims. 36 And yet plaintiffs’ counsel opposed

the defendants’ initial request that they submit basic information about their cases,

including whether the named plaintiff was still alive. They opposed the Special

Master’s questionnaires seeking the same type of information—claiming that they

were in the process of gathering the information and could provide it “soon.” And

they represented to the court that they had had recent contact with each plaintiff

and would be willing to certify the accuracy of every single complaint under Rule

11.

       And yet in 2012, when the questionnaires came in showing 588 supposedly

living plaintiffs to be dead, plaintiffs’ counsel’s only explanation: “there has not

been an opportunity [since the proceedings were stayed in 2008] to revamp the

pleadings.” Doc. 677, at 58 (June 2012 Status Conference). The District Court

didn’t think much of that explanation:

           I don’t know if I can buy that. You know, I understand—you can
           see the frustration here today, and I think it’s finally kind of caught

36
  Even if the need for accurate data on the claims wasn’t obvious, the court and the Special
Master made it explicit on more than one occasion, as recounted earlier. See, e.g., Doc. 147, at
14; Doc. 717, at 14, 17, 37.


                                                   69
             Case: 13-10839     Date Filed: 09/10/2014   Page: 70 of 84


         up to us because we spent the better part of a number of years now
         trying to get a hold of these cases and trying our level best to figure
         out how in the world are we going to do justice to both sides in this
         case.

         The notion that lawsuits were filed on behalf of people who were
         dead, and in some cases dead for a long time—I think you can
         correct me—but I think one of the plaintiffs had been dead for 25
         years, and the notion that those lawsuits could be filed and then
         because so many lawsuits were filed, we, as an accommodation
         and as a case management tool, stayed those cases so we could try
         to start to get a hold of them and that now becomes the reason that
         the plaintiffs were freed of any obligation, if that obligation did not
         exist before the date of filing, but were now freed of all obligation
         or any obligation to determine whether their client was a living,
         breathing human being or not.

         Really?

Id. at 58–59. We embrace the District Court’s view on this point. In light of the

constant efforts by the court to get a handle on the tobacco cases and its repeated

request for more help from the parties, we wholly reject plaintiffs’ counsel’s blind

reliance on the court’s stay order as an excuse for four years of silence on

something as basic as whether the named plaintiffs in over 500 cases were alive.

      Plaintiffs’ counsel also rely on the stay order to support a different version of

the same argument—that any delay that occurred was not “undue”—because the

parties hadn’t begun pretrial preparations, and so the defendants would not be

prejudiced by allowing them to amend these complaints. In fact, plaintiffs’

counsel say, rather than “accelerat[ing] the resolution of such cases or improv[ing]

the efficient management of the litigation,” any earlier attempt to remedy their


                                             70
             Case: 13-10839     Date Filed: 09/10/2014      Page: 71 of 84


mistakes in these 588 cases “would likely have created piecemeal administrative

work for the District Court and required still more amendments of the pleadings

once the cases were activated for trial” (because personal representatives could

later “change their minds about whether to carry the litigation forward”). Reply

Br. in 13-12901, at 13. In other words, they argue that the four-year delay was at

worst harmless and at best in the interest of efficiency.

      First, to the extent that plaintiffs’ counsel suggest that they did the District

Court a favor by keeping secret the fact that 588 complaints needed amending, we

reject that argument and the premise underlying it outright. Plaintiffs’ counsel’s

argument implies that they were free to undermine the District Court’s efforts to

gather accurate information about the Engle cases simply because they felt the

court’s and the parties’ resources were better spent elsewhere. It is not plaintiffs’

counsel’s place to decide what’s best for the litigation. As officers of the court,

they were duty bound to inform the court of the information in counsel’s

complaints that they knew to be false—even if the court hadn’t repeatedly asked

them for that information. See Attwood v. Singletary, 105 F.3d 610, 613 (11th Cir.

1997) (“Rule 11 requires [an attorney] to make reasonable inquiries into the

veracity of information filed before the court and to advise the court of any

changes.”); Turner v. Sungard Bus. Sys., Inc., 91 F.3d 1418, 1422 (11th Cir. 1996)

(“[A] litigant’s obligations with respect to the contents of [his pleadings] are not



                                              71
             Case: 13-10839     Date Filed: 09/10/2014    Page: 72 of 84


measured solely as of the time they are filed with or submitted to the court, but

include reaffirming to the court and advocating positions contained in those

pleadings and motions after learning that they cease to have any merit.” (quoting

Fed. R. Civ. P. 11, Advisory Comm. Notes, 1993 Amends.)).

      Second, even if we accept that the defendants would not be prejudiced

because these 588 cases laid dormant on account of the stay, that does not

automatically excuse plaintiffs’ counsel’s four-year delay. It is true that in

evaluating the tardiness of a motion to amend, courts typically focus on the

prejudice that would result if the motion were granted. See, e.g., Bryant, 252 F.3d

at 1165 (“Because there is no evidence that allowing an amendment at this stage

would prejudice the defendants, the district court should have allowed the plaintiffs

to amend their complaint.”); see also Floyd v. E. Airlines, Inc., 872 F.2d 1462,

1490 (11th Cir. 1989) (“The mere passage of time, without anything more, is an

insufficient reason to deny leave to amend.”), rev’d on other grounds, 499 U.S.

530, 111 S. Ct. 1489, 113 L. Ed. 2d 569 (1991). However, prejudice to the non-

moving party is not the only factor courts consider; the reasons for the delay are

also relevant. Accordingly, a district court has discretion to deny leave to amend

when the moving party’s delay was the result of bad faith, dilatory tactics, or sheer

inadvertence, or when the moving party offers no adequate explanation for a




                                             72
               Case: 13-10839        Date Filed: 09/10/2014       Page: 73 of 84


lengthy delay. 37 See Carruthers v. BSA Adver., Inc., 357 F.3d 1213, 1218 (11th

Cir. 2004) (affirming the denial of leave to amend where the moving party offered

no explanation for why she could not have included the proposed amended

pleadings in her original complaint or her first amended complaint); Campbell v.

Emory Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999) (affirming denial where “[t]he

facts upon which the claims . . . were based were available at the time the

complaints were filed”); Hester, 941 F.2d at 1579 (“Given the long history of this

case, and the opportunities for [the plaintiff] to attempt to cure the deficiencies in

the complaint, [the plaintiff’s] proposed amendment was clearly untimely . . . .”);

see also Quaker State Oil Refining Corp. v. Garrity Oil Co., 884 F.2d 1510, 1517

(1st Cir. 1989) (“[P]arties seeking the benefit of the rule’s liberality have an

obligation to exercise due diligence . . . .”).

       This isn’t a case in which the information needed to amend the complaints

has only recently come to light. The information plaintiffs’ counsel needed to file

an accurate complaint has been available since before these cases were filed. Even

       37
           Plaintiffs’ counsel suggest that it was the defendants’ burden to show why their request
for leave to amend shouldn’t have been granted. That is wrong. The party seeking leave to
amend under Rule 15 bears the burden of establishing his entitlement to it—particularly where
there has been such a long and seemingly unjustified delay. See Wright et al, § 1485, at 687–88
(“A motion to amend under Rule 15(a), as is true of motions generally, is subject to the
requirements of Rule 7(b), and must set forth with particularity the relief or order requested and
the grounds supporting the application.”); see also Cresswell v. Sullivan & Cromwell, 922 F.2d
60, 72 (2d Cir. 1990) (“The burden is on the party who wishes to amend to provide a satisfactory
explanation for the delay.”); Chitimacha Tribe v. Harry L. Laws Co., 690 F.2d 1157, 1163 (5th
Cir. 1982) (“When there has been an apparent lack of diligence, the burden shifts to the movant
to prove that the delay was due to excusable neglect.”).


                                                    73
             Case: 13-10839      Date Filed: 09/10/2014    Page: 74 of 84


if we were to excuse counsel’s failure to discover that information before they filed

these complaints, and even if we were to accept that they were diligent in tracking

down survivors of all the predeceased plaintiffs after these cases were filed, they

have no excuse for withholding that information from the court. It’s clear that if

the court hadn’t ordered plaintiffs’ counsel to submit the questionnaires, plaintiffs’

counsel would have continued to sit on that information for years until the court

activated these cases for trial. See Doc. 822, at 9 (Mr. Wilner’s Verified

Response) (“[W]e anticipated amended complaints would be filed upon the lifting

of the stays.”). As the District Court explained to plaintiffs’ counsel, it’s not the

court’s job to uncover the parties’ mistakes—“that’s why Rule 11 exists. That’s

why it’s there. It’s not the Court’s responsibility to engage in this winnowing

process.” Doc. 677, at 63. But to say that, having unearthed plaintiffs’ counsel’s

mistakes, the court was then required to grant them leave to fix those mistakes

under Rule 15(a)’s command that it do so “when justice so requires,” is, to put it

bluntly, absurd.

      Thus, we affirm the District Court’s conclusion that the years of unjustified

delay and obfuscation stripped plaintiffs’ counsel of whatever rights to amendment

that they might have had if they had brought the defects to the court’s attention in a

timely fashion.




                                              74
             Case: 13-10839     Date Filed: 09/10/2014    Page: 75 of 84


                                          C.

      As noted above, in their opening brief in appeal no. 13-10839, plaintiffs’

counsel also ask for a “limited remand” to reinstate three cases in which they say

the named plaintiff-smoker was in fact alive at the time of filing. In their reply

brief in that same appeal, they identified four more such cases. They have offered

no explanation as to how they discovered that these plaintiffs were actually alive at

the time of filing or why they couldn’t have discovered that fact earlier. They

claim to currently be “engaged in an ongoing intensive verification process as to

who was alive at the date of filing,” and they apparently intend to seek a “limited

remand” for any more such cases that they discover. Appellant Br. in 13-10839, at

17 n.11.

      We decline to grant what is effectively a request to reopen the questionnaire

process to correct errors that plaintiffs’ counsel have only now discovered. They

have had ample opportunity to check their clients’ dates of death. They had over

four years before the questionnaire process to discover and confirm the status of

the plaintiffs named in their lawsuits. The court gave them five months’ notice that

they had to submit questionnaires including a date of death for each plaintiff. The

court granted two extensions to submit late questionnaires and to fix mistakes in

those already submitted. And the list of cases to be dismissed, which was




                                               75
               Case: 13-10839       Date Filed: 09/10/2014       Page: 76 of 84


compiled by the Special Master, was available to the parties nearly a year before

the court dismissed the first 521 predeceased plaintiffs’ cases in January 2013.

       Accordingly, the dismissal of the seven cases identified by plaintiffs’

counsel are affirmed. Plaintiffs’ counsel may not continue to submit incorrect

information to the District Court and expect to be granted leave to fix their

mistakes every time a new one is uncovered.

                                               IV.

       We now turn to the loss of consortium cases that derived from the

predeceased plaintiffs’ personal injury cases. Plaintiffs’ counsel do not argue that

these cases should be allowed to proceed based on the consortium claims that were

originally pled; rather, they assert that they should have been granted leave to

amend the complaints in these cases to state claims for wrongful death and/or

survival damages. 38 And yet plaintiffs’ counsel only asked for leave to amend in

       38
           The Florida Supreme Court has explained that a “claim for loss of consortium is
derivative in nature and wholly dependent on [the physically injured spouse’s] ability to
recover.” Faulkner v. Allstate Ins. Co., 367 So. 2d 214, 217 (Fla. 1979); see also Gates v. Foley,
247 So. 2d 40, 45 (Fla. 1971) (“[A wife’s] right of action is a derivative right and she may
recover only if her husband has a cause of action against the same defendant.”). Nevertheless,
there is some disagreement among the Florida intermediate courts of appeal regarding the
independent viability of a standalone loss of consortium claim after the injured spouse (in these
cases, the smoker) has died. Compare ACandS, Inc. v. Redd, 703 So. 2d 492, 494–95 (Fla. 3d
Dist. Ct. App. 1997) (“[T]he legislature did not intend for a spouse’s consortium claim to survive
an injured spouse’s death from his or her injuries . . . .”), with Randall v. Walt Disney World
Co., 140 So. 3d 1118, 1121 (Fla. 5th Dist. Ct. App. 2014) (“[A] loss-of-consortium claim
survives the death of a deceased spouse.”). We need not resolve this conflict today because
plaintiffs’ counsel have not asserted that these plaintiffs’ loss of consortium cases are
independently viable as loss of consortium cases. Instead, they sought leave from the District
Court to convert these plaintiffs’ consortium claims into wrongful death and/or survival claims.


                                                     76
             Case: 13-10839     Date Filed: 09/10/2014   Page: 77 of 84


25 of the 160 consortium cases. The other 135 were dismissed by the court

without comment and without objection; only now does plaintiffs’ counsel attempt

to question their dismissal—asking this court to grant them leave to file a Rule

60(b) motion in the District Court.

      To the extent that plaintiffs’ counsel suggest that the District Court’s

dismissal of these 135 consortium cases in its January 2013 and June 2013 orders

was inadvertent or came as a surprise to them, we reject both contentions outright.

The list of cases that were eventually dismissed by the court’s January 2013 order

was generated by the Special Master a year before the order was entered, was

attached to the defendants’ motion to dismiss, and was attached to the January

2013 order itself. See Docs. 503-5, 582-1; 925-1. That list clearly indicated names

and docket numbers for the 521 predeceased smokers and their personal injury

cases and, next to 132 of these personal injury cases, the names and docket

numbers for spouses and their consortium cases. Similarly, the second list of 67

predeceased plaintiffs’ cases that were eventually dismissed by the court’s June

2013 order was attached to the defendants’ motion to dismiss filed in February

2013 and clearly listed three docket numbers corresponding to consortium cases.

See Docs. 933-1, 1101-1.

      The clear inference from the parties’ and the court’s silence regarding the

consortium cases is that nobody questioned that the fate of the consortium cases



                                             77
             Case: 13-10839     Date Filed: 09/10/2014    Page: 78 of 84


was tied up with the fate of the personal injury cases they derived from—that the

tail would go with the hide, so to speak. Plaintiffs’ counsel had ample opportunity

to object to the inclusion of the consortium cases, and yet the first indication that

they believed those cases to be independently viable, see Doc. 975, at 2, came

nearly a month after the court’s January 2013 order, 10 months after the close of

briefing on the defendants’ motion to dismiss the first 521 predeceased plaintiffs’

cases, and 8 months after the court heard argument on the matter. They cannot

now claim to have been surprised by the court’s “inadvertent” dismissal of these

cases simply because they later thought up an argument as to why those cases

shouldn’t have been dismissed. Accordingly, we decline to instruct the District

Court to grant plaintiffs’ counsel leave to file a Rule 60(b) motion to ask the

District Court to “correct” its dismissal of the first 135 consortium cases.

      As for the 25 consortium claims that plaintiffs’ counsel sought to amend in

April 2013 to allege wrongful death and/or survival claims, the District Court held

that any amendment would be futile. The court’s reasons: the Engle class

representatives did not bring loss of consortium claims, and so Engle didn’t toll the

limitations period for these consortium cases. Thus, the claims were untimely

when the cases were filed in 2008 and so any amendments would also be untimely

(even assuming that they related back to the original complaints under Rule 15(c)).




                                              78
             Case: 13-10839     Date Filed: 09/10/2014    Page: 79 of 84


      We need not adopt the District Court’s rationale to affirm its dismissal of

these consortium cases because plaintiffs’ counsel’s requests for leave to amend

were due to be denied based on the court’s January 2013 order alone. By seeking

to convert these consortium cases into wrongful death and/or survival cases,

counsel were trying to make an end run around the court’s denial of their earlier

requests for leave to amend the predeceased plaintiffs’ personal injury claims to do

the same thing. Plaintiffs’ counsel assert that these consortium cases should

somehow be treated differently because (we are told) the consortium plaintiffs

were alive at the time of filing and are still alive today and want to pursue

wrongful death claims in their capacity as the personal representatives of the

predeceased smokers’ estates. But we have already rejected this same form of

argument in the predeceased plaintiffs’ cases. That plaintiffs’ counsel eventually

came up with the correct plaintiffs and the correct claims does not entitle them to

go back and shore up their original complaints to fix mistakes that were the result

of their own inadvertence or failure to properly investigate their “clients’” claims.

      The fact of the matter is that the genesis of these invalid consortium cases is

identical to that of the invalid personal injury cases they derived from. They all

stem from Mr. Wilner’s mass filing and they all sat on the docket for years until

the court ordered plaintiffs’ counsel to submit the information it had been asking

for all along. Plaintiffs’ counsel did not come forward with any new reasons why



                                             79
             Case: 13-10839      Date Filed: 09/10/2014    Page: 80 of 84


the court should have allowed them to amend these consortium claims 5 years after

they were filed, 15 months after the Special Master identified the first group of

defective cases, 3 months after the court dismissed the personal injury cases that

these consortium cases derived from, over a month after an audit of the docket

revealed these cases, and only then in response to the defendants’ motion to

dismiss. Thus, whatever other reasons may have justified the court’s denial of

leave to amend, we conclude that leave was due to be denied for the same reasons

given by the District Court’s January 2013 order: plaintiffs’ counsel “slept on

whatever rights they may have had to amend their complaints.” Doc. 925, at 12.

      We accordingly affirm the District Court’s dismissal of all 160 loss of

consortium cases.

                                          V.

      Lastly, we consider the two wrongful death cases filed on behalf of the

survivors of smokers who died before May 5, 1992—more than two years before

the Engle class was certified. Plaintiffs’ counsel accept that these wrongful death

claims are barred by the two-year limitations period in Florida’s wrongful death

statute unless that limitations period was tolled. Plaintiffs’ counsel initially

asserted that the allegations in their original complaints regarding the tobacco

companies’ cover-up of the health effects of smoking were sufficient to establish

equitable tolling. In its November 2012 order—the order dismissing 37 such



                                               80
             Case: 13-10839     Date Filed: 09/10/2014    Page: 81 of 84


wrongful death cases, which plaintiffs’ counsel did not appeal—the District Court

found the allegations in the original complaints insufficient to establish such

tolling. The court denied their request to amend because plaintiffs’ counsel hadn’t

come forward with any facts that would entitle them to equitable tolling, and even

if they had, they did “not claim to have new information that they could not have

alleged at the time the complaints were filed.” Doc. 835, at 18. Thus, “any

amendment would either be futile or unjustified.” Id. at 19.

      After the late-submitted questionnaires revealed two more cases with a

decedent who died before May 5, 1992, plaintiffs’ counsel came forward with

more-specific allegations that, they hoped, would entitle them to some form of

equitable tolling. But the District Court found that “[t]he specific allegations

Plaintiffs now seek to add . . . do not change the Court’s analysis.” Doc. 1101, at

3.

      In plaintiffs’ counsel’s appeal from this second order, they only challenge

the District Court’s denial of leave to amend; they no longer argue that the original

pleadings were sufficient to establish equitable tolling. Thus, we only consider

whether plaintiffs’ counsel should have been granted leave to amend to add new

allegations that would supposedly establish equitable tolling.

      Again, we need not reach the underlying question of Florida law—whether

plaintiffs’ proposed amendment would have established equitable tolling—because



                                             81
               Case: 13-10839   Date Filed: 09/10/2014    Page: 82 of 84


plaintiffs’ counsel have never attempted to establish that they are entitled to amend

their complaints under Rule 15(a). The court rejected their first request to amend,

in the November 2012 order, for two reasons: (1) “Plaintiffs do not claim to have

new information that they could not have alleged at the time the complaints were

filed,” and (2) “[t]hey have suggested no facts that could demonstrate [their

entitlement to equitable tolling].” Doc. 835, at 18. Accordingly, the court

concluded that “any amendment would either be futile or unjustified . . . .” Id. at

19 (emphasis added). In their subsequent request for leave to amend in the two

later-discovered wrongful death cases, plaintiffs’ counsel only sought to add “facts

that could demonstrate [their entitlement to equitable tolling].” They did not assert

(nor could they) that these new allegations were based on “new information that

they could not have alleged at the time the complaints were filed.” In other words,

plaintiffs’ counsel tried to remedy their futility problem, but they didn’t attempt to

explain why their belated request for leave to amend—made five years after filing

and only in response to the defendants’ motion to dismiss—was somehow

justifiable.

       Plaintiffs’ counsel now assert: “the fact that Plaintiffs’ counsel could have

made their proposed allegations at the time the original complaints were filed is

irrelevant to the analysis of futility. The timing as to when these allegations are

made does not demonstrate that Plaintiffs cannot successfully allege grounds for



                                             82
                 Case: 13-10839   Date Filed: 09/10/2014   Page: 83 of 84


tolling on the face of their amended complaint.” Appellant Br. in 13-12901, at 26.

They are entirely correct. The timing of their request to amend is irrelevant to

futility. It is not irrelevant, however, to whether plaintiffs’ counsel should be

granted leave to amend their complaints to add those new allegations—a point

plaintiffs’ counsel failed to grapple with in their arguments to the District Court or

to this court.

         Instead, plaintiffs’ counsel apparently assume that Rule 15 automatically

enables them to tack on new facts and legal theories to their original complaints—

which were filed without even giving the decedents’ date of death—after the court-

ordered questionnaire filled in the missing dates and thus revealed that the cases

were brought more than two years after the decedent died. As explained above,

Rule 15’s liberal amendment standard is not an unqualified license to fix every

new defect as the court uncovers them. Plaintiffs’ counsel have never explained

why they couldn’t have included the dates of death or their “new” pleadings

regarding equitable tolling in their original complaints, nor have they sought to

justify their five-year delay in seeking to add this information. Accordingly, their

request for leave to amend the complaints was properly denied by the District

Court.

                                          VI.




                                                83
            Case: 13-10839     Date Filed: 09/10/2014   Page: 84 of 84


      For the foregoing reasons, the District Court’s dismissal of each category of

cases is

      AFFIRMED.




                                            84